Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the16th day of
August, 2010 (the “Effective Date”), is made by and between TNP ACQUISITIONS,
LLC, a Delaware limited liability company, having an address c/o Thompson
National Properties, LLC, 1900 Main Street, Suite 700, Irvine, CA 92614
(“Purchaser”) and 525, 605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD
HOLDINGS, LLC, a Maryland limited liability company, having an address at c/o
CWCapital Asset Management LLC, 701 13th Street, NW, Suite 1000, Washington, DC
20005 (the “Seller”).

RECITALS:

R-l. Seller desires to sell certain improved real property commonly referred to
as Craig Promenade and located at 655 W. Craig Road, North Las Vegas, Clark
County, Nevada 89032, along with certain related property described below, and
Purchaser desires to purchase such real and other property from Seller.

R-2. Seller and Purchaser, intending to be bound by this Agreement, desire to
set forth herein the terms, conditions and agreements under and by which Seller
shall sell and Purchaser shall purchase the property described below.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1. THE PROPERTY.

1.1 Description. Subject to the terms and conditions of this Agreement, and for
the consideration set forth herein, Seller hereby agrees to sell, assign and
convey, and Purchaser hereby agrees to purchase and acquire, all of Seller’s
right, title and interest, if any, in and to the following (collectively, the
“Property”):

1.1.1 That certain parcel of land located in Clark County, Nevada, having a
street address of 655 W. Craig Road, North Las Vegas, Nevada 89032, and being
more specifically described on Schedule 1.1.1, attached hereto (the “Land”)
along with all buildings (the “Building”) together with all other improvements,
parking facilities and fixtures located on the Land (the Building and any and
all other improvements located on the Land are hereinafter referred to
collectively as the “Improvements”) and all easements, hereditaments,
appurtenances, development rights, and other benefits, if any, pertaining to or
affecting the Land (collectively, the “Easements”). The Land, Building,
Improvements and Easements are hereinafter collectively referred to as the “Real
Property”;

 

CRAIG PROMENADE – PAGE 1



--------------------------------------------------------------------------------

1.1.2 All furniture, furnishings, fixtures, equipment and other tangible
personal property affixed to and/or located at the Real Property and used in
connection with the Real Property, or replacements of those items permitted
pursuant to this Agreement (the “Personal Property”);

1.1.3 Any and all Leases, including amendments thereto (as defined in
Section 4.6) and Contracts (as defined in Section 3.7) in effect on the Closing
Date, any and all permits and any and all warranties, telephone exchange
numbers, building permits, certificates of occupancy and other permits,
architectural or engineering plans and specifications and development rights
that exist as of the Closing Date and relate to the Real Property or the
Personal Property and the rights, if any, owned by Seller to the name “Craig
Promenade” (the “Intangible Property”).

1.2 Agreement to Convey. Seller agrees to sell and convey, and Purchaser agrees
to purchase and accept, on the Date of Closing (defined in Section 2.4, below):
(a) fee title to the Land and the Improvements by way of a Grant, Bargain and
Sale Deed, to be executed and delivered by Seller in respect to the Real
Property, and which shall be subject to the Permitted Exceptions (defined in
Section 3.8, below) affecting or encumbering the Real Property; and (b) the
remainder of the Property, by way of the assignment and assumption agreements, a
quitclaim bill of sale and other instruments of conveyance described in this
Agreement.

2. PURCHASE PRICE AND PAYMENT.

2.1 Purchase Price. The purchase price for the Property (the “Purchase Price”)
is THIRTEEN MILLION THREE HUNDRED THOUSAND and NO/100 U.S. Dollars
($13,300,000.00).

2.2 Deposit.

2.2.1 Initial Deposit. Within two (2) business days following the Effective Date
Purchaser shall, by federal wire transfer or other immediately available funds,
deposit the sum of ONE HUNDRED THOUSAND and NO/100 U.S. Dollars ($100,000.00)
(the “Initial Deposit”) into the escrow account of the Title Company (defined in
Section 2.4, below). If Purchaser does not make the Initial Deposit in
accordance with the foregoing, by 5:00 p.m. local Las Vegas time, this Agreement
shall automatically terminate and neither party shall thereafter have any
further rights, obligations or liability hereunder, except as otherwise
expressly set forth herein. Once posted, the Initial Deposit shall be
non-refundable, subject only to the provisions of Section 3.4, Section 3.5,
Section 6.1, Section 9, Section 10.1 and Section 10.4 hereof.

2.2.2 Due Diligence Deposit. If Purchaser does not terminate this Agreement in
accordance with Section 3.6, below, then within one (1) business day following
expiration of the Due Diligence Period (the “Due Diligence Deposit Date”),
Purchaser shall, by federal wire transfer or other immediately available funds,
deposit the additional sum of ONE HUNDRED THOUSAND and NO/100 U.S. Dollars
($100,000.00) (the “Due Diligence Deposit”) into the escrow account of the Title
Company. If Purchaser does not make the Due

 

CRAIG PROMENADE – PAGE 2



--------------------------------------------------------------------------------

Diligence Deposit in accordance with the foregoing, by 5:00 p.m. local Las Vegas
time as set forth in this Section 2.2.2, this Agreement shall automatically
terminate and Seller may retain the Initial Deposit. Once posted, the Due
Diligence Deposit shall be non-refundable, subject only to the provisions of
Section 3.4, Section 3.5, Section 6.l, Section 9, Section 10.1 and Section 10.4
hereof.

2.2.3 Maintenance of Deposit. The Initial Deposit shall be held by the Title
Company in an interest-bearing account. All interest earned on the Initial
Deposit shall be added to the principal held in the escrow and shall constitute
a part of the Deposit (hereinafter defined). The term “Deposit” as used herein
shall mean the Initial Deposit, the Due Diligence Deposit and any additional
deposits as are described herein, and all interest earned thereon. Interest
earned on the Deposit shall be deemed earned by Purchaser. Provided that
Purchaser has not terminated this Agreement pursuant to Section 3.6 below, the
Deposit shall become non-refundable, subject only to the provisions of
Section 6.1, Section 9, Section 10.1 and Section 10.4 hereof.

2.3 Payment. Purchaser shall pay to Seller the Purchase Price, on or before 5:00
p.m., local Las Vegas time, on the Date of Closing, by causing the Title Company
to wire the Purchase Price in immediately available funds to such bank
account(s) as Seller may designate; provided, however, that Purchaser
acknowledges that if such funds are not wired to Seller for receipt prior to the
wiring deadline for banks on the East coast on the Date of Closing, then the
Property shall not be turned over to Purchaser until confirmation from Seller’s
bank of actual receipt of such funds. The Deposit shall be paid by the Title
Company to Seller at Closing and credited against the Purchase Price. The
Purchase Price shall also be subject to further adjustments for prorations and
credits required to be made in accordance with Section 7, below.

2.4 Closing. The purchase and sale of the Property shall be consummated at
closing (the “Closing”) in escrow through the Title Company on the date (the
“Date of Closing” or “Closing Date”) which is thirty (30) days after expiration
of the Due Diligence Period. Closing shall occur on or prior to 5:00 p.m. local
Las Vegas time, on the Date of Closing by mail (as set forth in Section 8.4) at
the offices of First American Title Insurance Company, National Commercial
Services, 1801 K Street, NW, Suite 200-K, Washington, D.C. 20006, Attn: Brian
Lobuts (the “Title Company”), or at such other time and place as may be agreed
to in writing by Seller and Purchaser. Notwithstanding the foregoing, Title
Company shall work with the following local office in connection with the
Closing:

Ryan Hahn, CSEO

Certified Senior Escrow Officer

First American Title Insurance Company

5 First American Way

Santa Ana, CA 92707

(714) 250-8394

(877) 372-0261/fax

 

CRAIG PROMENADE – PAGE 3



--------------------------------------------------------------------------------

3. INSPECTIOINS AND APPROVALS.

3.1 Inspections. Purchaser shall have a period of time commencing on the
Effective Date and expiring at 5:00 p.m., local Las Vegas time, on that day
which is the: (i) twenty-first (21st) day following the Effective Dale (the
“Title/Survey Period”) in which to review title and survey matters as set forth
in Section 3.4 and Section 3.5 of this Agreement; and (ii) fifteenth (15th) day
following the Effective Date (the “Due Diligence Period”), in which to conduct
the other inspections and studies described in this Section 3.

3.2 Access to the Property and Indemnification by Purchaser. During the Due
Diligence Period, Seller shall permit Purchaser and Purchaser’s agents and
representatives access to the Land and Improvements for the purpose of
conducting such physical and environmental inspections of the Land and
Improvements (collectively, the “Inspections”) as Purchaser shall deem necessary
to determine the feasibility of the Land and Improvements for Purchaser’s
intended use. Before Purchaser enters the Land and Improvements to perform
Inspections, Purchaser shall give Seller one (1) day advance notice and, at
Seller’s option, a representative of Seller may accompany Purchaser and/or
Purchaser’s representative. Purchaser agrees to be solely responsible for the
conduct of Purchaser’s representatives on and adjacent to the Land and
Improvements and shall assume and pay for all expenses incurred in connection
with the Inspections. At all times during the presence of Purchaser or
Purchaser’s representatives on the Land and Improvements, Purchaser agrees that
Purchaser will not allow, and Purchaser’s representatives will not conduct, any
physically invasive testing of, on, or under the Land or Improvements without
first obtaining Seller’s written consent. Purchaser agrees to return the Land
and Improvements to substantially the same condition and cleanliness existing
before entry and/or occupation by Purchaser’s representatives, including, but
not limited to, sealing wells or other similar subsurface investigations.
Purchaser shall use reasonable efforts to minimize interference with Seller’s
and any tenants’ use and occupancy of the Building. Purchaser shall keep
confidential the information resulting from the Inspections. Purchaser may
disclose confidential information to Purchaser’s representatives to the extent
each needs to know confidential information for the sole purpose of evaluating
the Land and Improvements, provided Purchaser takes all reasonable measures to
assure that Purchaser’s representatives keep such information confidential.
Purchaser shall indemnify, defend and hold Seller harmless from any loss,
injury, liability, damage or expense, including reasonable attorneys’ fees and
costs, directly caused by Purchaser, which Seller may incur as a result of
(a) any act or omission of Purchaser or its agents or representatives arising in
connection with any tests or inspections conducted by Purchaser or its agents or
representatives, or (b) the failure of Purchaser to restore the Property in
accordance with this Section 3.2; provided, however, that Purchaser shall not be
required to indemnify Seller if and to the extent that any such loss, injury,
liability, damage or expense was caused by the negligence or misconduct of
Seller, its employees or its agents. The foregoing shall survive termination of
this Agreement or the Closing, as applicable for a period equal to the
applicable statute of limitations. Furthermore, Purchaser shall, at its sole
expense, keep and maintain a policy of comprehensive public liability insurance
with a contractual liability endorsement that covers Purchaser’s indemnity
obligation set forth above. This insurance policy shall name Seller, Seller’s
sole Member and CWCapital Asset Management LLC (“CWCapital”) as an additional
insured and afford protection in limits of not less than One

 

CRAIG PROMENADE – PAGE 4



--------------------------------------------------------------------------------

Million Dollars ($1,000,000) for bodily injury or death in any one accident, and
not less that One Million Dollars ($1,000,000) for property damage. All
insurance shall be effected under standard form policies, issued by insurers of
recognized responsibility authorized to do business in the state in which the
Property is located and having a national rating of A-XI or better. Prior to
entering onto the Property to conduct the Inspections, Purchaser shall deliver
to Seller certificates of such insurance coverage and, not less than thirty
(30) days before the expiration of the policy, a certificate of the renewal of
such coverage accompanied by evidence reasonably satisfactory to Seller of
payment of premiums therefore. In addition, the insurance shall be primary,
non-contributing, and contain a waiver of subrogation in favor of Seller,
Seller’s sole member and CWCapital.

Notwithstanding the foregoing, Purchaser shall not directly contact any tenant
or its employees without the prior written approval of Seller which shall not be
unreasonably withheld, conditioned, or delayed.

3.3 Inspection of Documents. Within three (3) business days after the Effective
Date, Seller shall make available to Purchaser or its representative, for
inspection and copying, at the Building or some other location mutually
convenient to the parties (including without limitation via a “war room”
provided by the broker), the Property information materials relating to the Land
and Improvements set forth on Schedule 3.3 attached hereto (“Property
Documents”), to the extent such Property Documents are within CWCapital’s
possession or control.

3.3.1 Purchaser acknowledges, understands and agrees that the Property Documents
may have been prepared by parties other than Seller and that Seller makes no
representation or warranty whatsoever, express or implied, as to the
completeness, content or accuracy of the Property Documents. Purchaser
specifically releases Seller from all claims, demands, causes of action,
judgments, losses, damages, liabilities, costs and expenses (including without
limitation attorney’s fees whether suit is instituted or not), whether known or
unknown, liquidated or contingent (collectively “Claims”) asserted against or
incurred by Purchaser by reason of the information contained in, or that should
have been contained in, the Property Documents. The provisions of this
Section 3.3.1 shall survive Closing, or the early termination of this Agreement.

3.4 Survey.

3.4.1 Purchaser has ordered, at its sole cost and expense, a new survey of the
Real Property (the “Survey”). Purchaser shall deliver a copy of the Survey to
Seller promptly following receipt. On or before the expiration of the twentieth
(20th) day after the Effective Date, Purchaser shall deliver to Seller by 5:00
p.m., local Las Vegas time, in writing, any objections to any matters shown on
the Survey (such matters being objected to by Purchaser being hereinafter
referred to as “Survey Objections”), which objections shall be delivered
simultaneous with any objection to the Title Commitment delivered pursuant to
Section 3.5 (“Objection Letter”). Purchaser’s failure to timely object to any
Survey Objections shall be deemed to constitute Purchaser’s approval thereof. If
Purchaser timely objects to any matters

 

CRAIG PROMENADE – PAGE 5



--------------------------------------------------------------------------------

shown on the Survey, then Seller shall have the right, but not the obligation,
to agree in writing as set forth in Section 3.4.2 below, to cure before Closing
such objections, or to decline to cure such objections. Any Survey Objection in
the Objection Letter relating to insufficient access, easements running under
any building at the Property, or other matter which materially adversely affects
Purchaser’s ability to conduct business at the Property, and which Seller has
elected (or has been deemed to have elected) not to cure (which cure may include
obtaining a title endorsement) shall herein be referred to as a “Survey Defect.

3.4.2 Seller shall have until 5:00 p.m., local Las Vegas time, on the date which
is one (1) business day after receipt of the Objection Letter (the “Cure Date”)
to agree in writing to cure before Closing, or decline to cure, the Survey
Objections in a manner acceptable to Purchaser. If Seller elects not to cure the
Survey Objections, or fails to timely respond to Purchaser’s Objection Letter,
Seller shall be deemed to have elected not to cure the Survey Objections, in
which event Purchaser shall, on or before the expiration of the Title/Survey
Period, either: (i) terminate this Agreement by delivery of written notice to
Seller and Title Company, whereupon Title Company shall release the Initial
Deposit to Seller unless the matter Seller elects not to cure is a Survey Defect
as hereinafter defined (in which event the Deposit shall be released to
Purchaser); or (ii) waive in writing its objection to the Survey Objections.
Purchaser’s failure to timely deliver to Seller and Title Company a written
notice of termination or waive its objection to the Survey Objections shall be
deemed to constitute Purchaser’s waiver of such objections.

3.5 Title Commitment.

3.5.1 Seller has, at Purchaser’s sole cost and expense, ordered from Title
Company, a Commitment for Title Insurance (the “Title Commitment”), setting
forth the status of title to the Land and all exceptions which would appear in
an Owner’s Policy of Title Insurance, specifying the Purchaser as the named
insured and showing the Purchase Price as the policy amount. Purchaser shall, on
or before 5:00 p.m., local Las Vegas time on the twentieth (20th) day after the
Effective Date, deliver to Seller in writing any objections to matters shown in
the Title Commitment (such matters being objected to by Purchaser being
hereinafter referred to as “Title Objections”), Purchaser’s failure to timely
object to any such matters shall be deemed to constitute Purchaser’s approval of
same, and such shall then become “Permitted Exceptions”, If Purchaser timely
objects to any item set forth in the Title Commitment, then Seller shall have
the right, but not the obligation, to attempt to cure or cause to be cured
before Closing such disapproved item. Notwithstanding the foregoing, if the
Title Commitment shows that any of the following documents (creating the lien
that was foreclosed) encumber the Real Property: (i) Deed of Trust recorded
November 16, 2006, in Book 20061116 as Instrument No. 0003638 (as amended and/or
assigned); and (ii) Assignment dated November 16, 2006 in Book 20061116 as
Instrument No. 0003639 (as amended and/or assigned) (collectively, the “Loan
Documents”), then Seller agrees to cause such Loan Documents to be released as
of the Closing Date. Seller shall have until 5:00 p.m. local Las Vegas time on
the Cure Date to agree in writing to cure before Closing such Title Objections.
If Seller elects not to cure, or fails to timely respond to Purchaser’s
objections, Seller shall be deemed to have elected not to cure the Title
Objections, in which event Purchaser shall, on or before the expiration of
Title/Survey Period, either (i)

 

CRAIG PROMENADE – PAGE 6



--------------------------------------------------------------------------------

terminate this Agreement by delivering to Seller and Title Company a written
notice of termination, whereupon Title Company shall release the Initial Deposit
to Seller unless the matter Seller elects not to cure is a Title Defect as
hereinafter defined (in which event the Deposit shall be released to Purchaser),
or (ii) waive in writing its objection to the disapproved items, which shall
then become Permitted Exceptions. Purchaser’s failure to timely deliver to
Seller and Title Company a written notice of termination or waiver of its
objection to the disapproved items shall be deemed to constitute Purchaser’s
waiver of its objection to said items and such items shall become Permitted
Exceptions. Any Title Objection in the Objection Letter relating to an
encumbrance shown on the Title Commitment which was not shown on the 2009 title
commitment delivered to Purchaser prior to the date of this Agreement, and which
Seller has elected (or has been deemed to have elected) not to cure (which cure
may include obtaining a title endorsement) shall herein be referred to as a
“Title Defect. The Loan Documents shall not be considered a Title Defect,

3.5.2 Purchaser shall have five (5) business days after receipt of any updates
to the Title Commitment (including receipt of any documents referenced in such
update) to object to any material matters disclosed therein which were not
disclosed in the original Title Commitment, and the procedure for objecting to
such matters shall be as set forth in Section 3.5.1 above.

3.6 Purchaser’s Acceptance or Rejection prior to the Expiration of the Due
Diligence Period. If Purchaser, after conducting its Inspections as described in
this Section 3, does not desire to purchase the Property for any reason in
Purchaser’s sole discretion, Purchaser will give Seller written notice on or
before the expiration of the Due Diligence Period or Title/Survey Period, as
applicable, of its termination of this Agreement. If the Due Diligence Period
and Title/Survey Period expire without a notice of termination being received by
Seller, then Purchaser will be deemed to have approved and accepted the Property
and to have agreed to complete the transaction contemplated by this Agreement,
subject to the provisions of Section 3.9 regarding estoppels. The Deposit is
nonrefundable, subject only to the provisions of Section 3.4, Section 3.5,
Section 6.1, Section 9, Section 10.l and Section 10.4 hereof. If Purchaser gives
Seller a notice of termination on or before the expiration of the Due Diligence
Period or Title/Survey Period, as applicable, then this Agreement will
automatically terminate, Purchaser shall immediately return all copies of all
Property Documents to Seller, the Initial Deposit will be delivered to Seller
(except as expressly provided to the contrary in Section 3.4 or Section 3.5, as
applicable), and thereupon neither party will have any further obligation or
liability to the other party hereunder, except as otherwise expressly provided
herein.

3.7 Contracts. On or before the expiration of the Due Diligence Period,
Purchaser shall notify Seller in writing (the “Assumption Notice”) as to which
of the Contracts (which are by their terms assignable), if any, Purchaser elects
to assume at Closing (such Contracts being herein referred to as the “Assumed
Contracts”). As used herein, the term “Contracts” shall mean all service,
maintenance, supply or other contracts relating to the operation of the
Property, and all other such assignable contracts or agreements in effect as of
the Effective Date (but excluding any management, leasing or brokerage
agreements), including but not limited to those which are listed on Schedule 3.7
attached hereto. If Purchaser fails to timely

 

CRAIG PROMENADE – PAGE 7



--------------------------------------------------------------------------------

deliver to Seller the Assumption Notice, then all the Contracts listed on
Schedule 3.7 shall be deemed Assumed Contracts and Purchaser shall assume same
at Closing,

3.7.1. Consents to Transfer. Purchaser shall be responsible for securing any
consent from third parties who have the right to consent to the transfer of any
Assumed Contract, Permit, Intangible Property and/or Lease and paying any fee in
connection therewith. The consents shall provide that if the transaction
contemplated by this Agreement is not consummated, the consent will not be
effective, It is understood that a failure to obtain such consents is not a
condition precedent to Purchaser’s obligation to close. Purchaser will assume
all liability which arises as a result of failing to obtain any such consent and
shall indemnify, defend and hold harmless Seller from any liability, claims,
actions, expenses, or damages incurred by Seller as a result of such failure,
should Seller elect to waive the issuance of such consents as a precondition to
Closing under Section 6. Such indemnity shall survive the Closing.

3.8 Permitted Exceptions. Purchaser shall accept title to the Property, subject
to the following exceptions (the “Permitted Exceptions”):

3.8.1 Those matters affecting or relating to the title to, or the survey of, the
Property: (a) which are of record on the date of the Title Commitment or as
shown on the Survey, and which were not included in an Objection Letter timely
delivered by Purchaser; (b) which were included in an Objection Letter, but for
which (i) Seller has completed the cure thereof; or (ii) Purchaser has waived or
been deemed to have waived the cure thereof or (iii) Seller has elected to cure
and will be cured by the payment of money at Closing provided that Seller does,
in fact, cure such matter(s) at Closing; or (c) which Purchaser has otherwise
approved in writing.

3.8.2 The lien of non-delinquent taxes, assessments and other usual and
customary charges assessed against the owners of real property in the state in
which the Land is located.

3.8.3 All matters disclosed by the Property Documents and Leases and Contracts
not prohibited hereunder.

3.8.4 All building and zoning laws, codes and regulations affecting the
Property, including all proffers, special exceptions, conditions, site plan
approvals, and other similar matters, if any, relating to the zoning of the
Property.

3.9 Estoppels. Seller agrees within three (3) business days of receipt of same
from Purchaser, to submit or cause its property manager to submit to tenants
under the Leases (as defined in Section 4.6) a request for such tenants to
execute and deliver a tenant estoppel certificate in the form provided by
Purchaser, or as required by the applicable Leases (a “Tenant Estoppel”). If
Purchaser does not receive a completed Tenant Estoppel duly executed by such
tenants for each of the Leases prior to the date which is ten (10) days before
the Closing Date then Purchaser shall as its sole remedy either: (i) terminate
this Agreement by delivering to Seller and Title Company a written notice of
termination, which termination shall not be a default of Purchaser under this
Agreement but Title Company shall release and return the

 

CRAIG PROMENADE – PAGE 8



--------------------------------------------------------------------------------

Deposit to Seller; or (ii) waive in writing its objection to the failure to
receive any such Tenant Estoppel. If Purchaser shall not have terminated this
Agreement under this Section 3.9 on or before the date which is ten (10) days
before the Closing Date, then Purchaser shall be deemed to have waived the
Tenant Estoppel requirement. In no event shall receipt of any Tenant Estoppel be
a condition precedent to Purchaser’s obligation to Close.

4. SELLER’S OBLIGATIONS PRIOR TO CLOSING. Until Closing, Seller and/or Seller’s
agents or representatives shall:

4.1 Insurance. Keep the Property insured, in an amount sufficient to satisfy any
co-insurance requirement or stipulation, against fire and other hazards covered
by extended coverage endorsement and comprehensive public liability insurance
against claims for bodily injury, death and property damage occurring in, on or
about the Property.

4.2 Operation. Operate the Property in the ordinary course of business and make
repairs and/or replacements in the ordinary course of business in connection
with any damage to the Properly, and deliver the Property to Purchaser at
Closing in the condition existing as of the Effective Date, normal wear and tear
and damage by casualty excepted.

4.3 Notices. Provide to Purchaser, immediately upon the receipt thereof, any and
all written notices relating to the Property received by Seller or its agents or
representatives from any governmental or quasi-governmental instrumentality,
insurance company, vendor or other party under any of the Contracts, or from any
other entity or party, which notices are of a type not normally received in the
ordinary course of Seller’s business, or which may have a material effect upon
the Properly or result in a material change in a representation or warranty made
by Seller hereunder.

4.4 Compliance with Agreements. Take all actions necessary to comply with all
agreements, covenants, encumbrances and obligations affecting or relating to the
Property and the ownership, operation and maintenance thereof. Seller shall pay
all utility bills and other invoices and expenses relating to the Property, as
and when the same become due.

4.5 New Contracts. Following the Effective Date, Seller agrees that it will not
enter into any new Contracts without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

4.6 Leases. Purchaser shall at Closing assume all the obligations of Seller
under any leases of space at the Property (together with any amendments, the
“Leases”) in effect on the Closing Date, including without limitation the Leases
set forth on Schedule 4.6 attached hereto. Following the Effective Date, Seller
agrees that it will not (a) amend or terminate any Leases; (b) consent to the
assignment of any Leases or subleasing of any of the Property; or (c) enter into
any new Lease of the Property or any portion thereof without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

4.7 Sales. Following the Effective Date and during the term of this Agreement,
Seller agrees that it will not sell, assign or convey any right, title or
interest

 

CRAIG PROMENADE – PAGE 9



--------------------------------------------------------------------------------

whatsoever in the Real Property (including without limitation any easement
interest) to any party other than Purchaser, except with respect to Leases as
set forth in Section 4.6 of this Agreement with Purchaser’s consent.

5. REPRESENTATIONS AND WARRANTIES.

5.1 By Seller. Seller represents and warrants to Purchaser, as of the Effective
Date, that:

5.1.1 Seller has the power, right and authority to enter into and perform all of
the obligations required of Seller under this Agreement and the instruments and
documents referenced herein, and to consummate the transaction contemplated
hereby.

5.1.2 Seller has taken all requisite action and obtained, or will obtain prior
to the expiration of the Due Diligence Period, all requisite consents, releases
and permissions in connection with entering into this Agreement and the
instruments and documents referenced herein or required under any covenant,
agreement, encumbrance, law or regulation with respect to the obligations
required hereunder, and no consent of any other party is required for the
performance by Seller of its obligations hereunder.

5.1.3 This Agreement is, and all agreements, instruments and documents to be
executed and delivered by Seller pursuant to this Agreement shall be duly
authorized, executed and delivered by Seller. This Agreement is, and all
agreements, instruments and documents to be executed and delivered by Seller
pursuant to this Agreement shall be valid and legally binding upon Seller and
enforceable in accordance with their respective terms.

5.1.4 Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby does now constitute or shall result in a breach
of, or a default under, any agreement, document, instrument or other obligation
to which Seller is a party or by which Seller may be bound.

5.1.5 Survival. The representations and warranties set forth in this Section 5
shall not survive Closing of this transaction, and no action or claim may be
brought against Seller by Purchaser or any affiliate of Purchaser with respect
to a breach of such representations or warranties or any action, suit or other
proceedings commenced or pursued, for or in respect of any breach of any
representation or warranty made by Seller in this Agreement from and after the
Closing.

5.1.6 Limitation on Remedies. Notwithstanding anything herein to the contrary,
if Purchaser discovers prior to Closing that one or more of the representations
and warranties under the provisions of this Section 5 are false or untrue as of
the Date of Closing, Purchaser’s sole remedy will be to exercise its rights
under the provisions of Section 10.4 hereof.

5.2 By Purchaser. Purchaser represents and warrants to Seller as of the
Effective Date that:

 

CRAIG PROMENADE – PAGE 10



--------------------------------------------------------------------------------

5.2.1 Purchaser is a limited liability company that is duly organized, validly
existing and in good standing under the laws of the state in which it was
organized and Purchaser is qualified to do business in the jurisdiction in which
the Property is located.

5.2.2 Purchaser has taken all requisite action and obtained all requisite
consents, releases and permissions in connection with entering into this
Agreement and the instruments and documents referenced herein or required under
any covenant, agreement, encumbrance, law or regulation with respect to the
obligations required hereunder, and no consent of any other party is required
for the performance by Purchaser of its obligations hereunder.

5.2.3 This Agreement is, and all agreements, instruments and documents to be
executed and delivered by Purchaser pursuant to this Agreement shall be, duly
authorized, executed and delivered by Purchaser. This Agreement is, and all
agreements, instruments and documents to be executed and delivered by Purchaser
pursuant to this Agreement shall be, valid and legally binding upon Purchaser
and enforceable in accordance with their respective terms.

5.2.4 Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby does now constitute or shall result in a breach
of, or a default under, any agreement, document, instrument or other obligation
to which Purchaser is a party or by which Purchaser may be bound, or any law,
statute, ordinance, rule, governmental regulation or any writ, injunction, order
or decree of any court or governmental body, applicable to Purchaser or to the
Property.

5.2.5 No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under Federal or state bankruptcy law is pending against or, to the best
of Purchaser’s knowledge, contemplated by Purchaser.

5.2.6 There are no actions, suits, claims or other proceedings (collectively,
“Litigation”) pending or, to the best of the Purchaser’s knowledge, contemplated
or threatened against Purchaser that could affect the Purchaser’s ability to
perform its obligations when and as required under the terms of this Agreement.

5.3 Broker. Seller and Purchaser each represents to the other that it has had no
dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary in connection with the sale of the
Property, except that Seller has retained the services of The Palmer Team, Inc.
(the “Seller’s Broker”). Seller shall be solely responsible for paying the fees
and commissions owed to Seller’s Broker pursuant to a separate written agreement
between Seller and Seller’s Broker. No fees or commissions owed or alleged to be
owed to Seller’s Broker shall in any way be the responsibility of Purchaser, and
the sole responsibility of Seller shall be to pay Seller’s Broker in accordance
with such separate written agreement. Seller and Purchaser agree that each will
indemnify, defend and hold the other free and harmless from the claims of any
other broker(s), representative(s), employee(s), agent(s) or other
intermediary(ies) claiming to have represented Seller or Purchaser,
respectively, or otherwise to be entitled to compensation in connection with
this Agreement or in connection

 

CRAIG PROMENADE – PAGE 11



--------------------------------------------------------------------------------

with the sale of the Property. This mutual indemnity shall survive Closing and
any termination of this Agreement.

5.4 Property Condition.

5.4.1 Disclaimer. THE PROPERTY IS BEING SOLD “AS IS”, “WHERE IS” AND “WITH ALL
FAULTS” AS OF CLOSING, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO
ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER
WARRANTY, EXPRESS OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING
THE PROPERTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER
ACKNOWLEDGES THAT PURCHASER IS PURCHASING THE PROPERTY BASED SOLELY UPON
PURCHASER’S OWN INDEPENDENT INVESTIGATIONS AND FINDINGS AND NOT IN RELIANCE UPON
ANY INFORMATION PROVIDED BY SELLER OR SELLER’S AGENTS OR CONTRACTORS, EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.

5.4.2 Release of Claims. Without limiting the provisions of Section 5.4.1,
Purchaser releases Seller from any and all Claims (whether known or unknown, and
whether contingent or liquidated) arising from or related to (a) any defects,
errors or omissions in the design or construction of the Property, whether the
same are a result of negligence or otherwise; or (b) other conditions (including
environmental conditions) affecting the Property, whether the same are a result
of negligence or otherwise. The release set forth in this Section specifically
includes any Claims under any Environmental Laws, under the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., or with respect to any
environmental risk. “Environmental Laws” includes, but is not limited to, the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act (42 U.S.C. §§6901 et seq.), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§11001 et seq.),
the Clean Air Act (42 U.S.C. §§7401 et seq.), the Clean Water Act (33 U.S.C.
§§1251 et seq.), the Toxic Substances Control Act (15 U.S.C. §§2601 et seq.),
the Hazardous Materials Transportation Act ( 49 U.S.C. §§1801 et seq.), the
Occupational Safety and Health Act (29 U.S.C, §§651 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§136 et seq.), and the
Safe Drinking Water Act (42 U.S.C. §§300f et seq.), as any of the same may be
amended from time to time, and any state or local law dealing with environmental
matters, and any regulations, orders, rules, procedures, guidelines and the like
promulgated in connection therewith, regardless of whether the same are in
existence on the date of this Agreement.

5.4.3 Acknowledgment of Inspection. Purchaser acknowledges and agrees that
(a) this Agreement gives Purchaser the opportunity to inspect the Property and
its operation, (b) if this transaction is consummated, Purchaser will be
purchasing the Property pursuant to Purchaser’s independent examination, study,
inspection and knowledge of the Property, and (c) Purchaser is relying upon its
own determination of the value and condition of

 

CRAIG PROMENADE – PAGE 12



--------------------------------------------------------------------------------

the Property and not on any information provided or to be provided by Seller.
Purchaser is relying solely upon its own inspections, investigations, research
and analyses in entering into this Agreement and is not relying in any way upon
any representations or warranties (except those expressly provided in
Section 5), statements, plans, specifications, cost estimates, studies, reports,
descriptions, guidelines or other information or material furnished by Seller or
its representatives to Purchaser or its representatives, whether oral or
written, express or implied, of any nature whatsoever regarding any such
matters.

5.4.4 RELEASE. PURCHASER HEREBY RELEASES SELLER AND ANY SERVICER, AGENT,
REPRESENTATIVE, MANAGER, AFFILIATE, OFFICER, PARTNER, SHAREHOLDER OR EMPLOYEE OF
SELLER (A “SELLER RELATED PARTY”) FROM ALL CLAIMS, LOSSES, DAMAGES, LIABILITIES,
COSTS AND EXPENSES WHICH PURCHASER OR ANY PARTY RELATED TO OR AFFILIATED WITH
PURCHASER (A “PURCHASER RELATED PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED
TO ANY MATTER OR THING RELATED TO THE PHYSICAL CONDITION OF THE PROPERTY, ANY
CONSTRUCTION DEFECTS, ANY ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF
THE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS AT, IN, ON OR UNDER THE PROPERTY,
AND PURCHASER WILL NOT LOOK TO SELLER OR ANY SELLER RELATED PARTY IN CONNECTION
WITH THE FOREGOING FOR ANY REDRESS OR RELIEF.

5.4.5 ASSIGNMENT AND ASSUMPTION. EFFECTIVE AS OF THE CLOSING DATE, SELLER WILL
ASSIGN, AND PURCHASER WILL ASSUME ALL OF SELLER’S LIABILITIES AND OBLIGATIONS
WITH RESPECT TO THE ASSUMED CONTRACTS, LEASES, AND PERMITS (TO THE EXTENT SUCH
PERMITS ARE ASSIGNED OR TRANSFERRED) ARISING AND ACCRUING FROM AND AFTER THE
CLOSING DATE.

5.4.6 PERSONAL PROPERTY; INTANGIBLE PROPERTY. SELLER MAKES NO REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AS TO SELLER’S TITLE TO THE PERSONAL
PROPERTY OR THE INTANGIBLE PROPERTY.

5.4.7 DEED. BY ITS ACCEPTANCE OF THE DEED, PURCHASER SHALL BE DEEMED TO HAVE
ACKNOWLEDGED AND AGREED AS FOLLOWS:

(a) THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES (OTHER THAN THE WARRANTY OF TITLE AS
SET OUT IN THE DEED), PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND
OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE,
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE
SUITABILITY OF THE PROPERTY FOR

 

CRAIG PROMENADE – PAGE 13



--------------------------------------------------------------------------------

ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY,
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY, THAT SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE
PROPERTY OF HAZARDOUS MATERIALS OR SUBSTANCES.

(b) THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER AND ACCEPTS THE PROPERTY AND
WAIVES ALL OBJECTIONS OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO,
ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY OR
TO ANY HAZARDOUS MATERIALS ON THE PROPERTY.

(c) THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY
WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.

(d) SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS OTHER THAN AS SET FORTH IN THE DEED, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.

(e) THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS
PROVIDED FOR HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS.

IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE FOR THE PROPERTY HAS BEEN
ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY
SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING.

 

CRAIG PROMENADE – PAGE 14



--------------------------------------------------------------------------------

5.4.8 SURVIVAL. THE ACKNOWLEDGEMENTS AND AGREEMENTS OF PURCHASER SET FORTH IN
THIS SECTION 5 WILL SURVIVE THE CLOSING.

6. CONDITIONS PRECEDENT TO CLOSING.

6.1 Conditions for the Benefit of Purchaser. The obligation of Purchaser to
consummate the conveyance of the Property hereunder is subject to the full and
complete satisfaction or waiver of each of the following conditions precedent:

6.1.1 The representations and warranties of Seller contained in this Agreement
shall be true, complete and accurate in all material respects, on and as of the
date hereof and the Date of Closing as if the same were made on and as of such
date.

6.1.2 Seller shall have performed each and every obligation and covenant of
Seller to be performed hereunder unless performance thereof is waived by
Purchaser.

6.1.3 There has been no material and adverse change to the condition of the
Property since the last day of the Due Diligence Period, provided that any
change in condition due to casualty or condemnation shall be controlled by the
provisions of Section 9.

6.2 Waiver of Conditions. Purchaser shall have the right to waive some or all of
the foregoing conditions in its sole and absolute discretion; provided, however,
that no such waiver shall be effective or binding on Purchaser unless it is in
writing and executed by an authorized officer of Purchaser.

6.3 Conditions for the Benefit of Seller. The obligation of Seller to consummate
the conveyance of the Property hereunder is subject to the full and complete
satisfaction or waiver of each of the following conditions precedent:

6.3.1 Receipt by Seller of all requisite approvals including, but not limited
to, the approval of servicers to the Seller or to the Seller’s sole member
(including, without limitation, the necessary committee approvals of CWCapital),
trustee approval and all other approvals that may be required pursuant to any
documents which govern Seller. If Seller fails to notify Purchaser prior to the
expiration of the Due Diligence Period that such approvals have not been
obtained and that Seller is not able to Close on the sale of the Property as a
result thereof, this condition precedent shall be deemed waived by Seller. If
Seller is unable to obtain necessary approvals prior to the expiration of the
Due Diligence Period to permit the sale of the Property to Purchaser, then
Seller shall so notify Purchaser prior to the expiration of the Due Diligence
Period, and as Purchaser’s sole and exclusive remedy, Purchaser may terminate
this Agreement prior to the expiration of the Due Diligence Period and Seller
shall return to Purchaser the Initial Deposit.

6.3.2 Receipt by Purchaser of any and all required consents to the transfer of
any Assumed Contract, permit and/or Lease to be assigned to Purchaser at
Closing.

 

CRAIG PROMENADE – PAGE 15



--------------------------------------------------------------------------------

6.4 Waiver of Conditions. Seller shall have the right to waive some or all of
the foregoing conditions in its sole and absolute discretion; provided, however,
that no such waiver shall be effective or binding on Seller unless it is in
writing and executed by an authorized officer of Seller.

6.5 Failure of a Condition. In the event any of the conditions set forth in this
Section are not fulfilled or waived, this Agreement shall terminate and all
rights and obligations hereunder of each party shall be at an end and the
Deposit shall be returned to the Purchaser, as the Purchaser’s sole remedy and
neither party shall have any obligations to the other.

7. CLOSING COSTS AND PRORATIONS.

7.1 Purchaser’s Costs. Purchaser will pay the following costs of closing this
transaction:

7.1.1 All premiums, fees and costs associated with the issuance of any Title
Policy (except endorsements obtained by Seller to cure Title Objections and/or
Survey Objections as referred to in Section 3) as well as for all premiums, fees
and costs associated with the issuance of a mortgagee title insurance policy,
and one-half (1/2) of the settlement fees and other charges of the Title Company
due in connection with the closing of this transaction;

7.1.2 The cost of the Survey;

7.1.3 The fees and disbursements of Purchaser’s counsel and any other expense(s)
incurred by Purchaser or its representative(s) in inspecting or evaluating the
Property or closing this transaction; and

7.1.4 Any and all costs and expenses in connection with obtaining financing for
the purchase of the Property, including without limitation any recordation or
transfer taxes required to be paid upon the recordation of any deed of trust,
mortgage or other security agreement executed and recorded in connection with
such financing.

7.2 Seller’s Costs. Seller will pay the following costs of closing this
transaction:

7.2.1 The Nevada Real Property Transfer Tax payable based upon the Purchase
Price;

7.2.2 One-half (1/2) of the settlement fees and charges of the Title Company due
in connection with the closing of this transaction;

7.2.3 The fees and disbursements of Seller’s counsel;

7.2.4 The fees of Seller’s Broker referred to in Section 5.3, above;

 

CRAIG PROMENADE – PAGE 16



--------------------------------------------------------------------------------

7.2.5 All release fees and other charges required to be paid in order to release
from the Property the lien of any mortgage or other security interest which
Seller is obligated to remove pursuant to the terms of this Agreement; and

7.2.6 Any sales taxes payable with respect to any personal property included
within the Property.

7.3 Prorations. All revenues and expenses, including, but not limited to rents
and any other amounts paid by tenants, personal property taxes, installment
payments of special assessment liens, vault charges, sewer charges, utility
charges, reimbursement of maintenance and repair expenses and normally prorated
operating expenses billed or paid as of the Date of Closing shall be prorated as
of 11:59 p.m., local Las Vegas time, on the day before the Date of Closing and
shall be adjusted against the Purchase Price due at Closing. No post-closing
re-prorations shall occur.

Notwithstanding the foregoing: (i) rents shall be prorated based upon rents
actually received as of the day before Closing; (ii) Seller shall retain the
right to seek payment of rents which as of the time of proration are past-due;
and (iii) if Seller or Purchaser receives rents which are attributable to a
period when the Property was owned by the other party, then it shall promptly
forward such rents to the other party without offset or deduction except as set
forth in the following sentence. Rents received by Purchaser following Closing
shall first be applied to the payment of current rental obligations, with any
excess being paid to Seller for past-due rents accruing prior to Closing.
Purchaser acknowledges that it shall be responsible for the annual
reconciliations of common area maintenance, percentage rents, and other amounts
under the Leases, without responsibility for returning any overages to Seller
and without the right of reimbursement from Seller for any shortfalls. The
provisions of this paragraph shall survive the Closing for a period of twelve
(12) months.

7.3.1 Seller and Purchaser shall in good faith attempt to have all Assumed
Contracts that affect the Property and for which the charges are based upon
usage (including utilities) billed or read as of a time as close to the
Adjustment Time as is reasonable, provided that Seller shall not be liable for
any charges which accrued or became payable prior to the date of Seller’s
ownership. If a precise billing or reading as of the Adjustment Time is not
available at Closing with respect to such Assumed Contract, then the foregoing
adjustment shall be made, by payment or credit at Closing, by pro-rating to the
Adjustment Time from the latest billing or reading then available. No
post-closing re-prorations shall occur.

7.3.2 Seller shall close out any accounts with utility companies and shall have
the right to receive any and all deposits held on behalf of Seller by utility
companies with respect to the Property.

7.3.3 Attached hereto as Schedule 7.3.3 is a list of refundable deposits paid by
tenants and contractors and held by Seller (collectively, “Tenants’ Deposits”)
as of the Effective Date of this Agreement. Seller shall quitclaim unto
Purchaser at Closing the Tenants’ Deposits as provided in Schedule 8.1.2, which
shall be transferred to Purchaser at Closing by

 

CRAIG PROMENADE – PAGE 17



--------------------------------------------------------------------------------

wire or check at Purchaser’s option, and Purchaser shall assume liability for
all such Tenants’ Deposits.

7.3.4 Seller shall be liable for any and all brokerage or leasing commissions
and similar compensation due any party prior to the Closing Date in connection
with a commission agreement executed by Seller for Leases assumed by Purchaser
at Closing, and Purchaser shall be responsible for all other such commissions,
including without limitation: (i) such commissions and other compensation as may
be due in connection with the exercise, after Closing, of any extension,
renewal, expansion or purchase rights or options contained in those Leases or
entered into in connection with those Leases; and (ii) such commissions and
other compensation as may be due in connection with any amendments or new Leases
entered into after Closing. The provisions of this Section 7.3.4 shall survive
the Closing.

7.4 Taxes. General real estate taxes and special assessments relating to the
Property payable during the year in which Closing occurs shall be prorated with
respect to the Property as of the Date of Closing, with Seller being responsible
for Taxes attributable to Seller’s period of ownership and Purchaser being
responsible for Taxes attributable to the period from and after the Date of
Closing. In no event shall Seller be responsible for any Taxes relating to any
period in which Seller did not own the Property. If Closing shall occur before
the actual taxes and special assessments payable during such year are known, the
apportionment of taxes shall be upon the basis of taxes for the Property payable
during the immediately preceding year. If, as the result of an appeal of the
assessed valuation of the Property for any real estate tax year prior to (or
including) the Closing, there is issued after Closing an administrative ruling,
judicial decision or settlement by which the assessed value of the Property for
such tax year is reduced, and a real estate tax refund issued, Seller shall be
entitled to all such refunds relating to the period prior to Closing. No
post-closing re-prorations shall occur.

Seller reserves the right to appeal the assessed valuation of the Property for
any real estate tax year prior to (or including) the Closing Date. If there is
issued before or after the Closing Date an administrative ruling, judicial
decision or settlement by which the assessed value of the Property for such tax
year is reduced, and a real estate tax refund issued, Seller shall be entitled
to all such refunds relating to the period prior to the Closing Date and
Purchaser shall be entitled to all such refunds relating to the period from and
after the Closing Date. If the appeal is successfully culminated either prior to
or after the Closing Date, and Purchaser would benefit from such appeal for the
current or any subsequent tax year, then Purchaser agrees to pay a pro-rata
portion of the fee in connection with the appeal based on the Closing Date, and
to escrow at Closing both the estimated fee and the savings anticipated from the
appeal as estimated by Seller.

7.5 In General. Any other costs or charges of closing this transaction not
specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom or ordinance in the jurisdiction in which the
Property is located.

7.6 Purpose and Intent. Except as expressly provided herein, the purpose and
intent as to the provisions of prorations and apportionments set forth in this
Section 7 and

 

CRAIG PROMENADE – PAGE 18



--------------------------------------------------------------------------------

elsewhere in this Agreement is that Seller shall bear all expenses of ownership
and operation of the Property during its period of ownership and shall receive
all income therefrom accruing through midnight of the day preceding the Closing
and Purchaser shall bear all such expenses and receive all such income accruing
thereafter.

8. CLOSING AND ESCROW.

8.1 Seller’s Deliveries. Seller shall deliver either at the Closing or by making
available at the Property, as appropriate, the following original documents,
each executed and, if required, acknowledged:

8.1.1 A Grant, Bargain and Sale Deed, in the form attached hereto as Schedule
8.1.1 (the “Deed”), conveying title to Purchaser of the Real Property, subject
only to the Permitted Exceptions.

8.1.2 Originals (to the extent in Seller’s possession) of the Leases and the
Assumed Contracts; and (b) an assignment of the Leases and Assumed Contracts to
Purchaser by way of an assignment and assumption agreement, in the form attached
hereto as Schedule 8.1.2 (the “Assignment and Assumption Agreement”), conveying
to Purchaser Seller’s rights, title and interest in and to the Leases and
Assumed Contracts attributable to the Property.

8.1.3 Originals (to the extent in Seller’s possession) of all warranties then in
effect, if any, with respect to the Property or to the Improvements or any
repairs or renovations to such Improvements and (b) an assignment of all such
warranties and guarantees being conveyed hereunder, conveying to Purchaser
Seller’s rights, title and interests in and to the Warranties attributable to
the Property.

8.1.4 An affidavit pursuant to the Foreign Investment and Real Property Tax Act.

8.1.5 Appropriate evidence of authority, capacity and status of Seller as
reasonably required by Title Company.

8.1.6 An “Owner’s affidavit”, in form reasonably acceptable to Seller and the
Title Company and sufficient for the Title Company to delete any exceptions for
(a) mechanics’ or materialmen’s liens arising from work at the Property which is
the responsibility of Seller hereunder, (b) parties in possession, other than
tenants as tenants only, and, (c) matters not shown in the public records.

8.1.7 A settlement statement (the “Settlement Statement”), prepared by the Title
Company.

8.1.8 A quit claim bill of sale in the form attached hereto as Schedule 8.1.8
(the “Bill of Sale”) transferring to Purchaser all of Seller’s right, title and
interest in the Personal Property.

 

CRAIG PROMENADE – PAGE 19



--------------------------------------------------------------------------------

8.1.9 Such other documents, certificates and other instruments as may be
reasonably required to consummate the transaction contemplated hereby.

8.1.10 A Declaration of Value.

8.2 Purchaser’s Deliveries. At the Closing, Purchaser shall (a) pay Seller the
Purchase Price as required by, and in the manner described in, Section 2 hereof,
and (b) execute and deliver the following documents:

8.2.1 The Deed.

8.2.2 The Assignment and Assumption Agreement.

8.2.3 The Bill of Sale.

8.2.4 Evidence of Purchaser’s authority, and the authority of the person
executing any documents at Closing on behalf of Purchaser, acceptable to Seller
and the Title Company, to enter into the transactions contemplated by this
Agreement.

8.2.5 The Settlement Statement.

8.2.6 A Declaration of Value.

8.2.7 Such other documents, certificates and other instruments as may be
reasonably required to consummate the transaction contemplated hereby.

8.3 Possession. Purchaser shall be entitled to possession of the Property at the
conclusion of the Closing.

8.4 Escrow Closing. Purchaser and Seller (or their respective counsel on behalf
of Purchaser and Seller) shall execute letters of escrow closing instructions
(the “Closing Instructions”) which will provide that, on the Date of Closing:
(a) Seller and Purchaser shall each deposit with the Title Company all of the
documents and instruments described in Sections 8.1 and 8.2, above (the “Closing
Documents”); and (b) Purchaser shall deposit with the Title Company the balance
of the Purchase Price required to be paid after application of the Deposit
thereto and all prorations, adjustments and credits required to be made under
this Agreement, (the “Adjusted Purchase Price”), all of which shall be set forth
on, and mutually agreeable pursuant to, a Settlement Statement executed by both
Purchaser and Seller at Closing. Upon receipt of the Adjusted Purchase Price,
and the satisfaction of all other conditions set forth in the Closing
Instructions, the Title Company shall be authorized and directed to disburse the
Adjusted Purchase Price to Seller or its designee(s), record the Deed among the
land records of Clark County, Nevada, and release the remaining Closing
Documents to the appropriate parties, all in strict accordance with the Closing
Instructions.

 

CRAIG PROMENADE – PAGE 20



--------------------------------------------------------------------------------

9. DAMAGE, DESTRUCTION AND CONDEMNATION.

9.1 Casualty. Except as provided herein, Seller assumes all risk of loss or
damage to the Property by fire or other casualty until control of the Property
is delivered to Purchaser. Notwithstanding the foregoing, in the event of damage
to the Property by fire or other casualty on or prior to the Closing Date,
Seller shall promptly notify Purchaser in writing of any such fire or other
casualty, and Seller’s determination of the cost to repair the damage caused
thereby.

(a) No Termination Right. If: (i) the repair is estimated (as determined by
Seller in its reasonable, good faith estimation) to cost less than Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00): (ii) such repairs would take
three (3) months or less to effectuate; and (iii) such repairs will not result
in the termination of the Lease with Big Lots or a material abatement of rent,
then Purchaser shall not have the right to terminate its obligations under this
Agreement by reason thereof, but: (1) Seller shall assign to Purchaser all net
insurance proceeds related to such casualty which are actually received by
Seller; and (2) Purchaser shall receive a credit on the closing statement equal
to the amount of Seller’s deductible with respect thereto, and this transaction
shall proceed to Closing with no reduction in the Purchase Price by reason of
such damage (except for the credit to the Purchaser for the amount of the
Seller’s deductible).

(b) Termination Right. This Agreement may be terminated at the option of
Purchaser if:

(i) the repair is estimated (as determined by Seller in its reasonable, good
faith estimation) to cost between Fifty Thousand and 00/100 Dollars ($50,000.00)
and Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00), and Seller has
been informed by its insurance company that Seller will receive no insurance
proceeds (unless Seller agrees at its sole election to fund such estimated
repair cost); or

(ii) the repair is estimated (as determined by Seller in its reasonable, good
faith estimation) to cost in excess of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00), and such repairs will take more than three (3) months to
effectuate; or

(iii) such casualty will result in the termination of the Big Lots Lease or a
material abatement of rent.

Purchaser’s termination option shall be exercised, if at all, by Purchaser’s
written notice thereof to Seller within ten (10) days after Purchaser receives
written notice of such fire or other casualty and Seller’s determination of the
amount of such damages. If Purchaser does not timely provide notice to Seller as
set forth in the preceding sentence, time being of the essence, Purchaser will
be deemed to have elected to proceed to Closing. Upon the exercise of such
option by Purchaser, this Agreement shall become null and void, the Deposit
shall be promptly returned to Purchaser and both parties shall be relieved from
all further obligations hereunder, except as otherwise expressly set forth in
this Agreement. If Purchaser elects not to terminate this Agreement (or is
deemed to have elected to proceed to Closing), then Seller shall: (i) assign to

 

CRAIG PROMENADE – PAGE 21



--------------------------------------------------------------------------------

Purchaser all net insurance proceeds related to such casualty which are actually
received by Seller; and (ii) Purchaser shall receive a credit on the closing
statements equal to the amount of Seller’s deductible with respect thereto), in
which case this transaction shall proceed to Closing and there shall be no
reduction in the Purchase Price by reason of such damage (except for the credit
to Purchaser for the amount of the deductible). This Section 9.1 is intended as
an express provision with respect to casualty which supersedes the provisions of
the Nevada Uniform Vendor and Purchaser Act (NRS §§ 113.030 - 113.050).

9.2 Condemnation. If, prior to Closing, any material portion of the Property is
taken by eminent domain (or is the subject of a pending taking which has not
been consummated), Purchaser shall have the option to terminate this Agreement
upon notice to Seller given not later than ten (10) days after Purchaser learns
of such taking. For purposes of this Section 9.2, “material” shall be defined to
mean: (i) such portion of the parking areas of the Property remaining following
a taking will be insufficient to meet applicable parking code; or (ii) any
portion of a building on the Property. If Purchaser fails to timely deliver such
termination notice to Seller, time being of the essence, then Purchaser will be
deemed to have elected to proceed to Closing. If Purchaser timely delivers such
termination notice to Seller, the Deposit and accrued interest thereon shall be
returned to Purchaser, and neither Purchaser nor Seller shall have any rights or
obligations under this Agreement except as otherwise set forth in this
Agreement. If Purchaser does not so terminate this Agreement (or is deemed to
have elected to proceed to Closing), then Purchaser and Seller shall proceed to
Closing pursuant to the terms of this Agreement, except that the Purchase Price
shall be reduced by the amount of any awards for such taking actually received
by Seller prior to Closing, and Seller shall assign and turn over to Purchaser,
and Purchaser shall be entitled to receive and retain, any awards actually
received by Seller for such taking not awarded as of Closing. This Section 9.2
is intended as an express provision with respect to eminent domain which
supersedes the provision of the Nevada Uniform Vendor and Purchaser Risk Act
(NRS §§ 113.030 – 113.050).

10. FAILURE OF CONDITIONS PRECEDENT; DEFAULT AND REMEDIES.

10.1 Failure of Conditions Precedent. If any of the conditions precedent stated
in Article 6 have not occurred or been satisfied on or before the Closing Date,
Purchaser or Seller may: (a) terminate this Agreement by written notice to the
appropriate party on or before the Closing Date, in which event the appropriate
party shall be entitled to receive the Deposit, or (b) to waive such conditions
precedent and proceed to Closing.

10.2 Purchaser Default. If Purchaser is in default of one or more of Purchaser’s
obligations under this Agreement other than a failure to timely close (for which
there shall be no notice and cure period), then Seller may give notice to
Purchaser (with a copy to Title Company) specifying the nature of the default.
Purchaser shall have five (5) Business Days after receiving that notice, but in
no event beyond the Closing Date, within which to cure that default. If
Purchaser fails to cure that default within that period, then Seller’s sole
remedy for such default shall be to terminate this Agreement by giving notice of
such termination to Purchaser (with a copy to Title Company) and receive the
Deposit as liquidated damages. If Seller does so terminate this Agreement, then
Title Company shall pay the Deposit to Seller. Purchaser agrees

 

CRAIG PROMENADE – PAGE 22



--------------------------------------------------------------------------------

that the retention of the Deposit by Seller represents a reasonable estimation
as of the Effective Date of Seller’s damages in the event of Purchaser’s default
hereunder, that actual damages would be impracticable or extremely difficult to
ascertain, and that the provision for liquidated damages hereunder does not
constitute a penalty. The parties acknowledge that these damages have been
specifically negotiated between themselves and are, among other things, to
compensate Seller for taking the Property off the market, for Seller’s costs and
expenses associated with this Agreement and for Seller’s lost opportunity costs.
Purchaser hereby waives the rights and benefits of any law, rule, regulation, or
order now or hereafter existing that would allow Purchaser to claim a refund of
the Deposit as unearned earnest money, a penalty, or for any other reason. If,
notwithstanding the provisions herein, a court determines that Seller is not
entitled to retain the Deposit as a result of Purchaser’s default hereunder,
Seller shall be entitled to seek any and all damages provided by law; provided,
however, that any recovery thereof may not exceed the amount of the Deposit.

10.3 SELLER AND PURCHASER AGREE THAT PAYMENT OF THE DEPOSIT TO SELLER UNDER THIS
SECTION 10 SHALL BE AS LIQUIDATED DAMAGES AND NOT AS A PENALTY.

10.4 Seller Default. In the event Seller shall: (a) fail to sell, transfer and
assign the Property to Purchaser pursuant to the terms of this Agreement, and/or
(b) fail to perform any other material obligation of Seller hereunder, and/or
(c) intentionally breach any warranty made or granted by Seller under this
Agreement, which breach is not cured by the Date of Closing and/or (d) have
intentionally misrepresented any fact, or any of the representations of Seller
contained herein are not true, accurate or complete in any material respect,
Purchaser shall as its sole and exclusive remedy, be entitled to: 1) declare
this Agreement to be null and void and demand and receive the return of the
Deposit whereupon, neither party shall have any further rights, duties or
obligations hereunder except as otherwise provided herein; and 2) to obtain
reimbursement from the Seller of the reasonable out-of-pocket expenses incurred
by the Purchaser solely in connection with this Agreement from the Effective
Date until notice of Seller’s default, not to exceed $25,000.00. Purchaser
specifically waives any and all right (i) to file or record any lis pendens or
any other lien or encumbrance against the Property; (ii) to specific performance
or other equitable relief; or (iii) to consequential or punitive damages.

10.4.1 Waiver of Default. If the Purchaser does not duly notify Seller of the
default, or does not give Seller a notice of termination hereunder, then (i) the
default shall be treated as waived by the Purchaser and (ii) at Closing,
Purchaser shall accept the Property subject to the default without any reduction
in the Purchase Price and without any Claims against Seller on account of the
default.

10.5 Termination. Upon any termination of this Agreement pursuant to any right
of a party to terminate set forth in this Agreement, (a) the Deposit shall be
paid over to the party entitled to the same, (b) all documents deposited by
Purchaser and Seller into escrow shall be returned by the escrow agent to the
party depositing the same, and (c) all copies of all Property Documents provided
to Purchaser by Seller shall be returned to Seller, whereupon the

 

CRAIG PROMENADE – PAGE 23



--------------------------------------------------------------------------------

parties will have no continuing liability to each other unless otherwise
expressly stated in any provision of this Agreement.

10.6 Attorneys’ Fees. Notwithstanding anything to the contrary in this
Agreement, in the event that either Seller or Purchaser, as the case may be,
shall bring a lawsuit against the other party for breach of such party’s
obligations under this Agreement, the losing party shall pay the prevailing
party’s costs and expenses incurred in connection with such litigation,
including without limitation reasonable attorneys’ fees. The “prevailing party”
shall be determined by the court hearing such matter.

11. NOTICES. Any notice required or permitted to be given hereunder may be
served by a party or its attorney and must be in writing and shall be deemed to
be given when (a) hand delivered, or (b) one (1) business day after pickup by
Emery Air Freight, United Parcel Service (Overnight) or Federal Express, or
another similar overnight express service, or (c) transmitted by telecopy or
facsimile, provided that confirmation of the receipt of same is noted upon
transmission of same by the sender’s telecopy machine, and a counterpart of such
notice is also delivered pursuant to one of the two manners specified in
Sections 11(a) or 11(b), above, in any case addressed to the parties at their
respective addresses set forth below:

 

If to Seller:

  

c/o CWCapital Asset Management LLC, Special Servicer

701 13th Street, N.W., Suite 1000

Washington, D.C. 20005

Attn: Eric Deskins, Esq.

Phone: (202) 715-9533

Fax: (202) 715-9699

edeskins@cwcapital.com

With a copy to:

  

Locke Lord Bissell & Liddell, LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201

Attn: Jonetta Brooks

Phone: (214) 740-8666

Fax: (214) 756-8666

jbrooks@lockelord.com

If to Purchaser:

  

TNP Acquisitions, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attn: Steve Corea, SVP Acquisitions

Phone: (949) 833-8252

Fax: (949) 252-0212

 

CRAIG PROMENADE – PAGE 24



--------------------------------------------------------------------------------

With a copy to:

  

Hirschler Fleischer

2100 E. Cary Street

Richmond, Virginia 23223

Attn: D. Zachary Grabill, Esq.

Phone: (804) 771-9581

Fax: (804) 644-0957

zgrabill@hf-law.com

or in each case to such other address as either party may from time to time
designate by giving notice in writing pursuant to this Section 11 to the other
party. Telephone numbers and e-mail addresses are for informational purposes
only. Effective notice will be deemed given only as provided above, except as
otherwise expressly provided in this Agreement.

12. MISCELLANEOUS.

12.1 Entire Agreement. This Agreement, together with the Exhibits and Schedules
attached hereto, all of which are incorporated by reference, is the entire
agreement between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.

12.2 Severability. If any provision of this Agreement or its application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

12.3 Applicable Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the state in which the Land is located.

12.4 Assignability. Purchaser may not directly or indirectly assign or transfer
any of Purchaser’s rights, obligations and interests under this Agreement, to
any person or entity without the prior written consent or approval of Seller,
which consent or approval must be requested in writing and received by the
Seller not less than five (5) business days prior to the Closing Date and which
consent may be given in Seller’s sole and absolute discretion, provided,
however, that Seller hereby consents to Purchaser’s assignment of Purchaser’s
rights, obligations and interests under this Agreement to an affiliated entity
of Purchaser, so long as notice of said assignment is provided not less than
five (5) business days prior to the Closing Date. Upon any such assignment or
other transfer, Purchaser and such assignee or transferee shall be jointly and
severally liable for the obligations of Purchaser under this Agreement, which
liability shall survive the assignment or transfer and the Closing.

12.5 Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.

 

CRAIG PROMENADE – PAGE 25



--------------------------------------------------------------------------------

12.6 No Public Disclosure. Prior to Closing, all press releases or other
dissemination of information to the media or responses to requests from the
media for information relating to the transaction contemplated herein shall be
subject to the prior written consent of Purchaser and Seller.

12.7 Captions; Interpretation. The captions in this Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the scope or content of any of its
provisions. Whenever the context may require, words used in this Agreement shall
include the corresponding feminine, masculine, or neuter forms, and the singular
shall include the plural and vice versa. Unless the context expressly indicates
otherwise, all references to “Section” are to sections of this Agreement.

12.8 No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest or permitted assigns.

12.9 Time of Essence. Time is of the essence with respect to the performance of
the obligations of Seller and Purchaser under this Agreement.

12.10 Counterparts. This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.

12.11 Recordation. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

12.12 Proper Execution. This Agreement shall have no binding force and effect on
either party unless and until both Purchaser and Seller shall have executed and
delivered this Agreement,

12.13 Waiver. No waiver of any breach of any agreement or provision contained
herein shall be deemed a waiver of any preceding or succeeding breach of any
other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.

12.14 Business Days. If any date herein set forth for the performance of any
obligations by Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should fall on a Saturday, Sunday or Legal Holiday
(hereinafter defined), the compliance with such obligations or delivery shall be
deemed acceptable on the next business day following such Saturday, Sunday or
Legal Holiday. As used herein, the term “Legal Holiday” shall mean any local or
federal holiday on which post offices are closed in the jurisdiction in which
the Property is located.

12.15 Limitation of Liability. No present or future partner, director, officer,
member, shareholder, employee, advisor, affiliate, servicer or agent of or in
Seller, Purchaser or

 

CRAIG PROMENADE – PAGE 26



--------------------------------------------------------------------------------

any affiliate of any of the foregoing will have any personal liability, directly
or indirectly, under or in connection with this Agreement or any agreement made
or entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter. The limitations of liability contained in this
paragraph will survive the termination of this Agreement or the Closing, as
applicable, and are in addition to, and not in limitation of, any limitation on
liability applicable to either party provided elsewhere in this Agreement or by
law or by any other contract, agreement or instrument. In no event will Seller
or Purchaser be liable for any consequential, exemplary or punitive damages
under any circumstances in connection with this Agreement or the transaction
contemplated hereby.

12.16 Back-Up Contracts. Notwithstanding anything herein to the contrary, Seller
reserves the right to continue marketing the Property for sale and to entertain
letters of intent regarding the sale of the Property while this Agreement is
outstanding, provided Seller shall not enter into any binding back-up agreements
with respect to the sale of the Property for so long as this Agreement is in
force.

12.17 Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties each hereby knowingly, voluntarily and intentionally waive any right
(whether arising under the Constitution of the United States or that of the
State in which the Real Property is located or any other state, or under any
foreign jurisdiction, under any statutes regarding or rules of civil procedure
applicable in any state, federal, or foreign legal proceeding, under common law,
or otherwise) to demand or have a trial by jury of any claim, demand, action or
cause of action arising under this Agreement or in any way connected with or
related to or incidental to the discussions, dealings, or actions of such
persons or any of them (whether oral or written) with respect thereto, or to the
transactions related thereto, in each case whether now existing or hereafter
arising, and whether sounding in contract, tort or otherwise; and each party
agrees and consents that any such claim, demand, action or cause of action shall
be decided by trial court without a jury, and that any other party to this
Agreement may file an original counterpart or a copy of this Agreement with any
court as written evidence of such waiver of right to trial by jury. The parties
acknowledge and agree that they have received full and sufficient consideration
for this provision (and each other provision of each other related document to
which they are a party) and that this provision is a material inducement for the
Seller’s accepting this Agreement. By waiving a jury trial, the parties intend
claims and disputes to be resolved by a judge acting without a jury in order to
avoid the delays, expenses and risks of mistaken interpretations which each
party acknowledges to be greater with jury trials than with non-jury trials.

12.18 Prohibited Persons and Transactions. Purchaser represents and warrants to
Purchaser’s knowledge: (i) Purchaser is not a Prohibited Person (defined below);
(ii) none of its investors, affiliates or brokers or other agents (if any),
acting or benefiting in any capacity in connection with this Agreement is a
Prohibited Person; (iii) the funds or other assets Purchaser will transfer to
Seller under this Agreement are not the property of, or beneficially owned,
directly or indirectly, by a Prohibited Person; and (iv) the funds or other
assets Purchaser will transfer to Seller under this Agreement are not the
proceeds of specified unlawful activity as defined by 18 U.S.C. § 1956(c)(7).

 

CRAIG PROMENADE – PAGE 27



--------------------------------------------------------------------------------

“Prohibited Person” means any of the following: (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
“Executive Order”); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a “specially designated national” or “blocked person” on
the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above. The foregoing
representations shall survive Closing and any termination of this Agreement.

13. ESCROW AGREEMENT

13.1 Deposit. Title Company agrees to deposit the Deposit in an interest bearing
account, subject to the receipt from the Purchaser of a form W-9 for the
purposes of investing said funds and to hold and disburse said funds, and any
interest earned thereon, as hereinafter provided. Upon written notification from
Seller or Purchaser in accordance with the terms of this Agreement, Title
Company shall release the funds in accordance with and pursuant to the written
instructions. In the event of a dispute between any of the parties hereto
sufficient in the sole discretion of Title Company to justify its doing so,
Title Company shall be entitled to tender unto the registry or custody of any
court of competent jurisdiction all money or property in its hands held under
the terms of this Agreement, together with such legal pleading as it deems
appropriate, and thereupon be discharged.

13.2 Title Company. Seller and Purchaser covenant and agree that in performing
any of its duties under this Agreement, Title Company shall not be liable for
any loss, costs or damage which it may incur as a result of serving as Title
Company hereunder, except for any loss, costs or damage arising out of its
willful default or gross negligence. Accordingly, Title Company shall not incur
any liability with respect to (i) any action taken or omitted to be taken in
good faith upon advice of its counsel given with respect to any questions
relating to its duties and responsibilities, or (ii) to any action taken or
omitted to be taken in reliance upon any document, including any written notice
of instruction provided for in this Agreement, not only as to its due execution
and the validity and effectiveness of its provisions, but also to the truth and
accuracy of any information contained therein, which Title Company shall in good
faith believe to be genuine, to have been signed or presented by a proper person
or persons and to conform with the provisions of this Agreement.

13.3 Indemnity. Seller and Purchaser hereby agree to indemnify and hold harmless
Title Company against any and all losses, claims, damages, liabilities and
expenses, including without limitation, reasonable costs of investigation and
attorneys’ fees and disbursements which may be imposed upon or incurred by Title
Company in connection with its serving as Title Company hereunder, except for
any loss, costs or damage arising out of its

 

CRAIG PROMENADE – PAGE 28



--------------------------------------------------------------------------------

willful default or gross negligence. The provisions of this Section 13.3 shall
survive a termination of this Agreement.

[Signature page follows]

 

CRAIG PROMENADE – PAGE 29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
dates set forth below, effective as of the date first set forth above.

 

WITNESS:     SELLER:            

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD
HOLDINGS, LLC

a Maryland limited liability company

      By:   Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as
Trustee for the registered holders of COBALT CMBS Commercial Mortgage Trust
2006-C1, Commercial Mortgage Pass-Through Certificates, Series 2006-C1 (the
“Trust”), sole member         By:   CWCapital Asset Management LLC, a
Massachusetts limited liability company, solely in its capacity as Special
Servicer to the Trust /s/ Illegible         By:   /s/ Michael J. McGregor      
    Name:   Michael J. McGregor           Title   Vice President

 

CRAIG PROMENADE – PAGE 30



--------------------------------------------------------------------------------

WITNESS:       

PURCHASER:

           

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

        By:  

/s/ Anthony W. Thompson

      Name:   Anthony W. Thompson       Title:   CEO

 

CRAIG PROMENADE – PAGE 31



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

Real Property Description

[See Attached]

 

CRAIG PROMENADE – PAGE 32



--------------------------------------------------------------------------------

Order No.: 400020409

   Customer Reference: F09-00072

EXHIBIT A

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:

“CRAIG PAD”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CITY OF NORTH LAS VEGAS, CLARK
COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WEST QUARTER CORNER OF THE AFORESAID SECTION 3;

THENCE SOUTH 00°48’04” EAST, ALONG THE WEST LINE OF THE SOUTHWEST QUARTER AND
THE

CENTERLINE OF REVERE STREET, A DISTANCE OF 203.89 FEET;

THENCE NORTH 89° 11’56” EAST, A DISTANCE OF 65.00 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE

OF SAID REVERE STREET, SAID POINT BEING THE POINT OF BEGINNING;

THENCE NORTH 88°59’21” EAST, A DISTANCE OF 116.63 FEET;

THENCE SOUTH 46°09’16” WEST, A DISTANCE OF 51.97 FEET;

THENCE NORTH 88°50’39” EAST, A DISTANCE OF 89.96 FEET;

THENCE NORTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 89°59’46” AND A

RADIUS OF 10.50 FEET, A DISTANCE OF 16.49 FEET;

THENCE NORTH 01°09’07” WEST, A DISTANCE OF 140.33 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 32.00 FEET;

THENCE SOUTH 01°09’07” EAST, A DISTANCE OF 140.32 FEET;

THENCE SOUTHEASTERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 90°00’09”
AND A

RADIUS OF 10.50 FEET, A DISTANCE OF 16.49 FEET;

THENCE NORTH 88°50’44” EAST, A DISTANCE OF 317.17 FEET;

THENCE NORTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 89°59’52” AND A

RADIUS OF 10.50 FEET.

A DISTANCE OF 16.49 FEET;

THENCE NORTH 01°09’07” WEST, A DISTANCE OF 150.79 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 16.00 FEET;

THENCE NORTH 01°09’07” EAST, A DISTANCE OF 10.00 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 16.00 FEET;

THENCE SOUTH 01°09’07” EAST A DISTANCE OF 154.06 FEET;

THENCE SOUTHEASTERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 41°59’45”
AND A

RADIUS OF 10.00 FEET, A DISTANCE OF 7.33 FEET;

THENCE ALONG A COMPOUND CURVE HAVING A CENTRAL ANGLE OF 51°06’09”, A RADIUS OF
28.00

FEET, A DISTANCE OF 24.97 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 232.84 FEET;

THENCE NORTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 22° 11’53” AND
A

RADIUS OF 28.00 FEET, A DISTANCE OF 10.85 FEET;

THENCE NORTH 66°50’53” EAST, A DISTANCE OF 28.24 FEET;

THENCE NORTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 23°10’50” AND A

RADIUS OF 28.00, A DISTANCE OF 11.33 FEET;

THENCE NORTH 01°09’07” WEST, A DISTANCE OF 142.36 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 16.00 FEET;

THENCE NORTH 01°09’07” WEST, A DISTANCE OF 10.00 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 16.00 FEET;

THENCE SOUTH 01°09’07” EAST, A DISTANCE OF 130.00 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 45.31 FEET;

 

 

 

ServiceLink

   - 3 -    Trustee’s Sale Guarantee       For Use in Nevada

CRAIG PROMENADE – PAGE 33



--------------------------------------------------------------------------------

Order No.: 400020409

   Customer Reference: F09-00072

EXHIBIT A

LEGAL DESCRIPTION (continued)

 

THENCE SOUTHWESTERLY ALONG A NON-TANGENT CURVE WHOSE RADIUS BEARS SOUTH
74°53’26”

EAST, HAVING A CENTRAL ANGLE OF 51 °44’ 19” AND A RADIUS OF 100.00 FEET, A
DISTANCE OF 90.30

FEET;

THENCE SOUTH 66°50’53” WEST, A DISTANCE OF 121.38 FEET;

THENCE SOUTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 44°00’00” AND A

RADIUS OF 510.00 FEET, A DISTANCE OF 391.65 FEET;

THENCE SOUTH 22°50’53” WEST, A DISTANCE OF 37.38 FEET;

THENCE SOUTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 06°02’48” AND A

RADIUS OF 600.00 FEET, A DISTANCE OF 63.32 FEET;

THENCE SOUTH 88°51 ‘48” WEST, A DISTANCE OF 554.32 FEET TO THE EASTERLY
RIGHT-OF-WAY OF

REVERE STREET;

THENCE ALONG SAID RIGHT-OF-WAY, NORTH 00°48’04” WEST, A DISTANCE OF 14.69 FEET;

THENCE SOUTH 89°11’56” WEST, A DISTANCE OF 9.72 FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 22.83 FEET;

THENCE NORTHWESTERLY ALONG A NON-TANGENT CURVE WHOSE RADIUS BEARS NORTH 01 °09’
16”

WEST, HAVING A CENTRAL ANGLE OF 90°21’12” AND A RADIUS OF 10.00 FEET, A DISTANCE
OF 15.77

FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 176.31 FEET;

THENCE NORTHEASTERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 89° 38’ 48”
AND A

RADIUS OF 20.00 FEET, A DISTANCE OF 31.29 FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 20.15 FEET;

THENCE NORTH 89°11’56” WEST, A DISTANCE OF 9.82 FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 22.79 FEET;

THENCE NORTHERLY ALONG A NON-TANGENT CURVE WHOSE RADIUS BEARS NORTH 01 °08’55”
WEST,

HAVING A CENTRAL ANGLE OF 104°10’31” AND A RADIUS OF 10.00 FEET, A DISTANCE OF
18.18 FEET;

THENCE NORTH 13°01’36” EAST, A DISTANCE OF 48.70 FEET;

THENCE NORTHERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 13°47’06” AND A

RADIUS OF 105.00 FEET, A DISTANCE OF 25.26 FEET;

THENCE NORTH 00°45’30” WEST, A DISTANCE OF 36.44 FEET;

THENCE NORTHEASTERLY ALONG A TANGENT CURVE HAVING A CENTRAL ANGLE OF 90°00’00”
AND A

RADIUS OF 20.00 FEET, A DISTANCE OF 31.42 FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 21.48 FEET;

THENCE SOUTH 89° 11’56” WEST, A DISTANCE OF 10.00 FEET;

THENCE NORTH 00°48’04” WEST, A DISTANCE OF 16.02 FEET TO THE POINT OF BEGINNING.

ALSO KNOWN AS REMAINDER LOT 1 OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE
IN FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO, 0002478, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PAD A”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CITY OF NORTH

LAS VEGAS, CLARK COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WEST QUARTER CORNER OF THE AFORESAID SECTION 3;

THENCE SOUTH 00°48’04” EAST, ALONG THE WEST LINE OF THE SOUTHWEST QUARTER AND
THE

CENTERLINE OF REVERE STREET, A DISTANCE OF 203.89 FEET;

THENCE NORTH 89° 11’56” EAST, A DISTANCE OF 65.00 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE

OF SAID REVERE STREET, SAID POINT BEING THE POINT OF BEGINNING;

THENCE ALONG THE EASTERLY SAID RIGHT-OF-WAY, NORTH 00° 48’04” WEST, A DISTANCE
OF 5.50

FEET;

 

 

 

ServiceLink

   - 4 -   

Trustee’s Sale Guarantee

For Use in Nevada

CRAIG PROMENADE – PAGE 34



--------------------------------------------------------------------------------

Order No.: 400020409

   Customer Reference: F09-00072

EXHIBIT A

LEGAL DESCRIPTION (continued)

 

THENCE NORTHWESTERLY ALONG THE ARC OF A NON-TANGENT CURVE WHOSE RADIUS BEARS
NORTH

00°48’04” WEST, HAVING A CENTRAL ANGLE OF 90°00’00” AND A RADIUS OF 10.00 FEET;
A DISTANCE

OF 15.71 FEET; THENCE NORTH 00°48’04” WEST, A DISTANCE OF 75.05 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

89°38’57” AND A RADIUS OF 54.00 FEET, A DISTANCE OF 84.49 FEET TO A POINT ON THE
SOUTHERLY

RIGHT-OF-WAY LINE OF CRAIG ROAD;

THENCE CONTINUING ALONG SAID SOUTHERLY RIGHT-OF-WAY, NORTH 88 °50’53” EAST, A
DISTANCE

OF 1.18 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

10°45’07” AND A RADIUS OF 20.00 FEET, A DISTANCE OF 3.75 FEET;

THENCE SOUTH 80°24’00” EAST, A DISTANCE OF 51.58 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A TANGENT CURVE CONCAVE TO THE NORTH
HAVING A CENTRAL ANGLE OF 10°45’07” AND A RADIUS OF 30.00 FEET, A DISTANCE OF
5.63 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 122.60 FEET;

THENCE SOUTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

89°56’46” AND A RADIUS OF 20.00 FEET, A DISTANCE OF 31.40 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 5.50 FEET;

THENCE SOUTH 01 °09’07” EAST, A DISTANCE OF 140.33 FEET;

THENCE SOUTHWESTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

89°59’46” AND A RADIUS OF 10.50 FEET, A DISTANCE OF 16.49 FEET;

THENCE SOUTH 88°50’39” WEST, A DISTANCE OF 89.96 FEET;

THENCE NORTH 46°09’16” WEST, A DISTANCE OF 51.97 FEET;

THENCE SOUTH 88°59’21” WEST, A DISTANCE OF 116.63 FEET TO THE POINT OF
BEGINNING.

ALSO KNOWN AS PARCEL “A” OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE IN
FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO. 0002478, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

“PAD B”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CITY OF NORTH LAS VEGAS, CLARK
COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS;

COMMENCING AT THE WEST QUARTER CORNER OF THE AFORESAID SECTION 3;

THENCE NORTH 88°50’53” EAST, ALONG THE NORTH LINE OF THE SOUTHWEST QUARTER AND
THE

CENTERLINE OF CRAIG ROAD, A DISTANCE OF 349.59 FEET;

THENCE SOUTH 01 °09’07” EAST, A DISTANCE OF 90.48 FEET TO THE SOUTHERLY
RIGHT-OF-WAY OF

SAID CRAIG ROAD, SAID POINT BEING THE POINT OF BEGINNING;

THENCE ALONG THE SAID SOUTHERLY RIGHT-OF-WAY, NORTH 88°50’53” EAST, A DISTANCE
OF 5.50

FEET;

THENCE NORTH 01 °08’46” WEST, 20.48 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

90°00’09” AND A RADIUS OF 10.00 FEET, A DISTANCE OF 15.71 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 297.17 FEET;

THENCE SOUTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

90°00’00” AND A RADIUS OF 20.00 FEET, A DISTANCE OF 31.42 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 5.50 FEET;

THENCE SOUTH 01°09’07” EAST, A DISTANCE OF 150.79 FEET;

THENCE SOUTHWESTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

89°59’52” AND A RADIUS OF 10.50 FEET, A DISTANCE OF 16.49 FEET;

THENCE SOUTH 88 °50’44” WEST, A DISTANCE OF 317.17 FEET;

 

 

 

 

ServiceLink

   - 5 -   

Trustee’s Sale Guarantee

For Use in Nevada

CRAIG PROMENADE – PAGE 35



--------------------------------------------------------------------------------

Order No.: 400020409

   Customer Reference: F09-00072

EXHIBIT A

LEGAL DESCRIPTION (continued)

 

THENCE NORTHWESTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

90°00’09” AND A RADIUS OF 10.50 FEET, A DISTANCE OF 16.49 FEET;

THENCE NORTH 01 °09’07” WEST, A DISTANCE OF 140.32 FEET TO THE POINT OF
BEGINNING.

ALSO KNOWN AS PARCEL “B” OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE IN
FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO. 0002478, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

“PAD C”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CITY OF NORTH LAS VEGAS, CLARK
COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WEST QUARTER CORNER OF THE AFORESAID SECTION 3;

THENCE NORTH 88°50’53” EAST, ALONG THE NORTH LINE OF THE SOUTHWEST QUARTER AND
THE

CENTERLINE OF CRAIG ROAD, A DISTANCE OF 870.24 FEET;

THENCE SOUTH 01 °09’07’ EAST, A DISTANCE OF 60.00 FEET TO THE SOUTHERLY
RIGHT-OF-WAY OF

SAID CRAIG ROAD, SAID POINT BEING THE POINT OF BEGINNING;

THENCE SOUTH 01 °09’29” EAST, A DISTANCE OF 181.28 FEET;

THENCE SOUTH 88°50’53” WEST, A DISTANCE OF 126.51 FEET;

THENCE NORTHWESTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF
51

°06’09” AND A RADIUS OF 28.00 FEET, A DISTANCE OF 24.97 FEET;

THENCE NORTHWESTERLY ALONG A COMPOUND CURVE HAVING A CENTRAL ANGLE OF 41°59’45”
AND

A RADIUS OF 10.00 FEET, A DISTANCE OF 7.33 FEET;

THENCE NORTH 01 °09’07” WEST, A DISTANCE OF 154.06 FEET TO THE SOUTHERLY
RIGHT-OF-WAY OF

CRAIG ROAD;

THENCE ALONG SAID SOUTHERLY RIGHT-OF-WAY, NORTH 88°50’53” EAST, A DISTANCE OF
5.50 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A NON-TANGENT CURVE WHOSE RADIUS BEARS
NORTH 88°50’53” EAST, HAVING A CENTRAL ANGLE OF 89°59’59” AND A RADIUS OF 10.00
FEET, A DISTANCE OF 15.71 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 134.99 FEET TO THE POINT OF
BEGINNING.

ALSO KNOWN AS PARCEL “C” OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE IN
FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO. 0002478, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

“PAD D”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CITY OF NORTH LAS VEGAS, CLARK
COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE WEST QUARTER CORNER OF THE AFORESAID SECTION 3;

THENCE NORTH 88°50’53” EAST, ALONG THE NORTH LINE OF THE SOUTHWEST QUARTER AND
THE

CENTERLINE OF CRAIG ROAD, A DISTANCE OF 870.24 FEET;

THENCE SOUTH 01°09’07” EAST, A DISTANCE OF 60.00 FEET TO THE SOUTHERLY
RIGHT-OF-WAY OF SAID CRAIG ROAD, SAID POINT BEING THE POINT OF BEGINNING;

THENCE ALONG THE SAID SOUTHERLY RIGHT-OF-WAY, NORTH 88 50’53” EAST, A DISTANCE
OF 126.96

FEET;

THENCE SOUTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF
90°

00’00” AND A RADIUS OF 20.00 FEET, A DISTANCE OF 31.42 FEET;

 

 

 

ServiceLink

   - 6 -   

Trustee’s Sale Guarantee

For Use in Nevada

CRAIG PROMENADE – PAGE 36



--------------------------------------------------------------------------------

Order No.: 400020409

   Customer Reference: F09-00072

EXHIBIT A

LEGAL DESCRIPTION (continued)

 

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 5.50 FEET;

THENCE SOUTH 01 °09’07” EAST, A DISTANCE OF 142.36 FEET;

THENCE SOUTHWESTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

23°10’50” AND A RADIUS OF 28.00 FEET, A DISTANCE OF 11.33 FEET;

THENCE SOUTH 66°50’53” WEST, A DISTANCE OF 28.24 FEET;

THENCE SOUTHWESTERLY ALONG AN ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF
22

°11’ 53”, RADIUS OF 28.00 FEET, A DISTANCE OF 10.85 FEET;

THENCE SOUTH 88°50’53” WEST, A DISTANCE OF 106.33 FEET;

THENCE NORTH 01 °09’29” WEST, A DISTANCE OF 181.28 FEET TO THE POINT OF
BEGINNING,

ALSO KNOWN AS PARCEL “D” OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE IN
FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO. 000247B, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

“PAD E”

A PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 3,
TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M” CITY OF NORTH LAS VEGAS, CLARK
COUNTY, NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS;

COMMENCING AT THE CENTER WEST 1/16 CORNER OF SECTION 3, BEING THE INTERSECTION
OF

CRAIG ROAD AND KINGS HILL ROAD;

THENCE SOUTH 01 ° 30’ 14” EAST, ALONG THE EAST AND WEST 1/16 LINE OF SAID
SECTION AND THE

CENTERLINE OF KINGS HILL ROAD, A DISTANCE OF 199.82 FEET;

THENCE SOUTH 88°29’46” WEST, TO THE WESTERLY RIGHT-OF-WAY LINE OF KINGS HILL
ROAD, A

DISTANCE OF 30.00 FEET TO THE POINT OF BEGINNING;

THENCE SOUTH 88°50’53” WEST, A DISTANCE OF 281.68 FEET;

THENCE NORTH 01°09’07” WEST, A DISTANCE OF 130.00 FEET TO A POINT ON THE
SOUTHERLY

RIGHT-OF-WAY LINE OF CRAIG ROAD;

THENCE NORTH 88°50’53” EAST, ALONG SAID SOUTHERLY RIGHT-OF-WAY, A DISTANCE OF
5.50 FEET;

THENCE NORTHEASTERLY ALONG THE ARC OF A NON-TANGENT CURVE WHOSE RADIUS BEARS
NORTH 88°50’53” EAST, HAVING A CENTRAL ANGLE OF 90°00’00” AND A RADIUS OF 10.00
FEET, A DISTANCE OF 15.71 FEET;

THENCE NORTH 88°50’53” EAST, A DISTANCE OF 240.48 FEET;

THENCE SOUTHEASTERLY ALONG THE ARC OF A TANGENT CURVE HAVING A CENTRAL ANGLE OF

89°38’53” AND A RADIUS OF 25.00 FEET, A DISTANCE OF 39.12 FEET TO THE WEST
RIGHT-OF-WAY OF

KINGS HILL ROAD;

THENCE SOUTH 01°30’14” EAST, ALONG SAID RIGHT-OF-WAY, A DISTANCE OF 115.16 FEET
TO THE

POINT OF BEGINNING.

ALSO KNOWN AS PARCEL “E” OF THAT CERTAIN AMENDED RECORD OF SURVEY ON FILE IN
FILE 161 OF SURVEYS, PAGE 57, RECORDED NOVEMBER 15, 2006 IN BOOK 20061115 AS
INSTRUMENT NO. 0002478, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA,

ALL OF SAID PARCELS ARE NOW SHOWN AND DEPICTED AS LOT 1 ON THE FINAL MAP OF
“CRAIG PROMENADE”, A COMMERCIAL SUBDIVISION, AS SHOWN BY MAP THEREOF ON FILE IN
BOOK 125 OF PLATS, PAGE 0091, RECORDED 7-27-05 IN BOOK 20050727 AS INSTRUMENT
NO. 01692, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

 

 

ServiceLink

   - 7 -   

Trustee’s Sale Guarantee

For Use in Nevada

CRAIG PROMENADE – PAGE 37



--------------------------------------------------------------------------------

SCHEDULE 3.3

Property Documents

The following will be delivered to Purchaser to the extent that they are in
CWCapital Asset Management LLC’s possession, custody, or control or are
available for Purchaser’s review at the Property.

1. Most recent survey in Seller’s possession, if any

2. Title Policy, if any

3. Copies of real property tax statements as available

4. Copies of Contracts

5. Phase 1 Environmental Reports, if any (following execution of a
confidentiality and non- reliance agreement)

6. Copies of Leases

7. Current-year financials and rent roll

 

CRAIG PROMENADE – PAGE 38



--------------------------------------------------------------------------------

SCHEDULE 3.7

Schedule of Contracts

The information below has been provided by an unaffiliated third party and
Seller makes no representation or warranty that same is correct. Purchaser shall
review such Contracts during the Due Diligence Period and determine the accuracy
or inaccuracy of any information provided herein. PURCHASER ACKNOWLEDGES THAT
PURCHASER IS PURCHASING THE PROPERTY BASED SOLELY UPON PURCHASER’S OWN
INDEPENDENT INVESTIGATIONS AND FINDINGS AND NOT IN RELIANCE UPON ANY INFORMATION
PROVIDED BY SELLER OR SELLER’S AGENTS OR CONTRACTORS.

 

1. Service Contract dated July 15, 2009, with Nextgen.

 

2. Service Contract dated November 1, 2009, with Sahara Fire Protection, Inc.

 

3. Service Contract dated August 1, 2009, with Landworks, LLC

 

4. Service Contract dated October 1, 2009, with Vegas Valley Electric Services.

 

5. Service Contract dated August 1, 2009, with CMS Facilities Maintenance, Inc.

 

6. Service Contract dated August 1, 2009, with Kellogg Pest Control,

 

CRAIG PROMENADE – PAGE 39



--------------------------------------------------------------------------------

SCHEDULE 4.6

Schedule of Leases

 

1. Suite 100/102 - Metro PCS Nevada, LLC

 

2. Suite 108/110 - Polo Cleaners

 

3. Suite 118 - Poke Express

 

4. Suite 120/122/124/126 - Party Pro, Inc.

 

5. Suite 132 - Teriyaki Madness

 

6. Suite 136/138/140/142/144 - Big Lots Store, Inc.

 

7. Suite 146 - Hudson Transportation, LLC

 

8. Suite 148 - Dick and Sonjnia Matsumoto

 

9. Suite 150 - Kelly Services, Inc.

 

10. Suite 152 - Wells Fargo Financial Nevada

 

11. Suite 154/156 - Attitudes 2, LLC

 

12. Suite 162 - Belagio Nails

 

13. Suite 164 - Jeong-Shen Cehn/C&L

 

14. Pad A - Craig Partners Pad A, Inc.

 

15. Pad C - S.L. Investments, Inc.

 

16. Pad D - ZNA Foods, Inc. d/b/a Popeye’s Chicken

 

CRAIG PROMENADE – PAGE 40



--------------------------------------------------------------------------------

SCHEDULE 8.1.1

Form of Grant, Bargain and Sale Deed

GRANT, BARGAIN AND SALE DEED

Assessor’s Parcel Number:

RECORDING REQUESTED BY, AND

WHEN RECORDED RETURN TO:

_____________________

_____________________

_____________________

MAIL TAX STATEMENTS TO:

_____________________

_____________________

_____________________

 

 

GRANT BARGAIN AND SALE DEED

525, 605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC, a
Maryland limited liability company (hereinafter called “Grantor”), whose address
is c/o CWCapital Asset Management LLC, 701 13th Street, NW, Suite 1000,
Washington, DC 20005, Attention: Eric Deskins, for and in consideration of the
sum of Ten Dollars ($10.00) and other valuable consideration paid to Grantor by
                                , a              (hereinafter called “Grantee”),
whose address is                             , the receipt and sufficiency of
which are hereby acknowledged, does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN
and DELIVER to Grantee the real property described in Exhibit A attached hereto
and made a part hereof, together with all buildings and other improvements
situated thereon, all fixtures and other property affixed thereto and all right,
title and interest of Grantor in and to adjacent streets, alleys and
rights-of-way (the “Property”), subject to the encumbrances described in Exhibit
B attached hereto and made a part hereof (hereinafter called the “Permitted
Encumbrances”).

[Signature pages follow]

 

CRAIG PROMENADE – PAGE 41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed is executed by Grantor and Grantee on the date set
forth in their respective acknowledgements below to be effective as of
                    , 2010.

 

WITNESS:     SELLER:    

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC

a Maryland limited liability company

      By:   Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as
Trustee for the registered holders of COBALT CMBS Commercial Mortgage Trust
2006-C1, Commercial Mortgage Pass-Through Certificates, Series 2006-C1 (the
“Trust”), sole member         By:   CWCapital Asset Management LLC, a
Massachusetts limited liability company, solely in its capacity as Special
Servicer to the Trust               By:               Name:   Michael J.
McGregor           Title   Vice President

STATE OF MARYLAND

COUNTY OF MONTGOMERY

I,                     , a Notary Public for said County and State, do hereby
certify that Michael McGregor personally appeared before me this day and
acknowledged that he is Vice President of CWCapital Asset Management LLC, a
Massachusetts limited liability company, solely in its capacity as Special
Servicer to Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as
Trustee for the registered holders of COBALT CMBS Commercial Mortgage Trust
2006-C1, Commercial Mortgage Pass-Through Certificates, Series 2006-C1, the sole
member of 525, 605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS,
LLC, a Maryland limited liability company, and he, as Vice President, being
authorized to do so, executed the foregoing on behalf of the Trust.

Witness my hand and official stamp or seal this          day of                ,
2010.

   NOTARY PUBLIC

My Commission Expires:                         

 

CRAIG PROMENADE – PAGE 42



--------------------------------------------------------------------------------

WITNESS:     PURCHASER:                                
                                 ,       a
                                                        By:           Name:    
      Title:    

[Insert acknowledgements]

 

CRAIG PROMENADE – PAGE 43



--------------------------------------------------------------------------------

SCHEDULE 8.1.2

Form of Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated                     , 2010, by
and between (a) 525, 605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD
HOLDINGS, LLC, a Maryland limited liability company (“Assignor”) , and (b)
                                                             , a
                                                              (“Assignee”).

WHEREAS, Assignor and Assignee entered into that certain Purchase and Sale
Agreement dated as of August     , 2010 (“Agreement”) for the sale and purchase
of certain “Property”, consisting of certain “Real Property” (as more
particularly described in Exhibit A), “Personal Property”, and “Intangible
Property” (as more particularly described in this Assignment and Assumption
Agreement), as said terms are defined in the Agreement;

WHEREAS, Assignor desires to quitclaim unto Assignee all of Assignor’s right,
title and interest in and to the Intangible Property as hereinafter provided;
and

WHEREAS, Assignee desires to assume the duties and obligations of Assignor with
respect to the Intangible Property.

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

1. Assignor does hereby quitclaim unto Assignee all of the Assignor’s right,
title and interest in and to the following property to the extent the same is
transferable by Assignor (collectively, “Intangible Property”):

(a) any and all leases, tenancies, licenses and other rights of occupancy or use
of or for any portion of the Real Property or the Personal Property (including
all amendments, renewals and extensions thereof), in effect as of the date of
this Assignment and Assumption Agreement (collectively, “Leases”);

(b) any and all contracts and agreements of any kind for the repair or operation
of the Property (other than Leases) in effect as of the date of this Assignment
and Assumption Agreement (collectively, “Contracts”);

(c) any and all licenses, permits, authorizations, certificates of occupancy and
other approvals that are in effect as of the date of this Assignment and
Assumption Agreement and necessary for the current use and operation of the
Property (collectively, “Permits”); and

 

CRAIG PROMENADE – PAGE 44



--------------------------------------------------------------------------------

(d) any and all warranties, telephone exchange numbers, architectural or
engineering plans and specifications, and development rights that exist as of
the date of this Assignment and Assumption Agreement and relate to the Real
Property or the Personal Property and the rights, if any, owned by Seller to the
name “Craig Promenade” (collectively, “General Intangibles”).

In addition, if and to the extent required by applicable law, Assignor does
hereby quitclaim unto Assignee all of Assignor’s right, title, and interest in
and to any and all refundable tenant deposits (and required interest thereon, if
any) in Assignor’s possession with respect to the Leases and Contracts as of the
date of this Assignment and Assumption Agreement (collectively, the “Tenants’
Deposits”). “Intangible Property” means the Leases, Contracts, Permits, General
Intangibles, and, if and to the extent quitclaimed hereunder, Tenants’ Deposits.

2. THE INTANGIBLE PROPERTY IS BEING QUITCLAIMED “AS IS”, “WHERE IS”, AND “WITH
ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, WITHOUT
ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL
OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING THE INTANGIBLE
PROPERTY OR ASSIGNOR’S TITLE THERETO. ASSIGNEE IS HEREBY THUS ACQUIRING THE
INTANGIBLE PROPERTY BASED SOLELY UPON ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS
AND INSPECTIONS OF THAT PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION
PROVIDED BY ASSIGNOR OR ASSIGNOR’S AGENTS OR CONTRACTORS.

3. Assignee hereby accepts the foregoing assignment of the Intangible Property
and hereby assumes all duties and obligations of Assignor with respect to
(a) the Intangible Property for the period on and after the date of this
Assignment and Assumption Agreement, and (b) any and all refundable deposits
paid by tenants and contractors (and required interest on those deposits, if
any) under the Leases and Contracts as of the date hereof, whether Assignee has
received those deposits or interest or a credit therefore at Closing or not.
Assignee shall defend, indemnify and hold harmless Assignor from and against any
and all “Claims” asserted against or incurred by Assignor in connection with
(a) any acts or omissions, on or after the date of this Assignment and
Assumption Agreement, with respect to the Intangible Property, and/or (b) the
deposits and interest assumed by Assignee hereunder. “Claims” means claims,
demands, causes of action, losses, damages, liabilities, judgments, costs and
expenses (including attorneys’ fees, whether suit is instituted or not).

4. This Assignment and Assumption Agreement shall be (a) binding upon, and inure
to the benefit of, the parties to this Assignment and Assumption Agreement and
their respective heirs, legal representatives, successors and assigns, and
(b) construed in accordance with the laws of the jurisdiction in which the Real
Property is located, without regard to the application of choice of law
principles, except to the extent such laws are superseded by federal law.

 

CRAIG PROMENADE – PAGE 45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been signed and
delivered by the parties as of the date first above written.

 

ASSIGNOR:

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC

a Maryland limited liability company

By:   Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as Trustee
for the registered holders of COBALT CMBS Commercial Mortgage Trust 2006-C1,
Commercial Mortgage Pass-Through Certificates, Series 2006-C1 (the “Trust”),
sole member   By:   CWCapital Asset Management LLC, a Massachusetts limited
liability company, solely in its capacity as Special Servicer to the Trust    
By:         Name:   Michael J. McGregor     Title   Vice President

 

ASSIGNEE:     By:     Name:     Title:    

 

CRAIG PROMENADE – PAGE 46



--------------------------------------------------------------------------------

SCHEDULE 8.1.8

Form of Quitclaim Bill of Sale

BILL OF SALE

525, 605, 655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC, a
Maryland limited liability company (“Assignor”), in accordance with the Purchase
and Sale Agreement dated as of August                     , 2010, and in
consideration of the sum of Ten Dollars ($10.00) (the sufficiency and receipt of
which are hereby acknowledged), does hereby quitclaim unto
                                                              a
                                              (“Assignee”), all of Assignor’s
right, title and interest in and to all of the furniture, furnishings, fixtures,
equipment and other tangible personal property that is now affixed to and/or
located at the Real Property described in Exhibit A and used in connection with
the management, operation, or repair of that Real Property (collectively,
“Personal Property”).

TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.

THE PERSONAL PROPERTY IS BEING QUITCLAIMED “AS IS”, “WHERE IS”, AND “WITH ALL
FAULTS” AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR
WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE
MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. ASSIGNOR SPECIFICALLY
DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR
PRESENT, EXPRESS OR IMPLIED, CONCERNING THE PERSONAL PROPERTY OR ASSIGNOR’S
TITLE THERETO. ASSIGNEE IS HEREBY THUS ACQUIRING THE PERSONAL PROPERTY BASED
SOLELY UPON ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTIONS OF THAT
PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED BY ASSIGNOR OR
ASSIGNOR’S AGENTS OR CONTRACTORS. ASSIGNOR HAS MADE NO AGREEMENT TO ALTER,
REPAIR OR IMPROVE ANY OF THE PERSONAL PROPERTY.

[Signature Pages Follow]

 

CRAIG PROMENADE – PAGE 47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have signed and delivered this Bill of
Sale as of the      day of             , 20    .

 

ASSIGNOR:

655, 675, 715, 725, 755, 775 & 785 WEST CRAIG ROAD HOLDINGS, LLC

a Maryland limited liability company

By:   Bank of America, N.A. as successor to Wells Fargo Bank, N.A., as Trustee
for the registered holders of COBALT CMBS Commercial Mortgage Trust 2006-C1,
Commercial Mortgage Pass-Through Certificates, Series 2006-C1 (the “Trust”),
sole member   By:   CWCapital Asset Management LLC, a Massachusetts limited
liability company, solely in its capacity as Special Servicer to the Trust    
By:         Name:   Michael J. McGregor     Title   Vice President

 

ASSIGNEE:     By:     Name:     Title:    

 

CRAIG PROMENADE – PAGE 48